Exhibit 10.1

DISNEY

SAVINGS AND INVESTMENT PLAN

As Amended and Restated

Effective

January 1, 2010



--------------------------------------------------------------------------------

DISNEY SAVINGS

AND INVESTMENT PLAN

TABLE OF CONTENTS

 

          Page

Preamble

   v

ARTICLE 1 Definitions

   1

1.01

  

“ABC Employee”

   1

1.02

  

“Adjustment Factor”

   1

1.03

  

“Affiliated Employer”

   1

1.04

  

“After-Tax Account”

   1

1.05

  

“Aggregate Account” or “Account”

   2

1.06

  

“Alternate Payee”

   2

1.07

  

“Authorized Leave of Absence”

   2

1.08

  

“Beneficiary”

   2

1.09

  

“Board” or “Board of Directors”

   3

1.10

  

“Break in Service”

   3

1.11

  

“Code”

   4

1.12

  

“Committee”

   4

1.13

  

“Company”

   4

1.14

  

“Company Stock”

   4

1.15

  

“Company Stock Fund”

   4

1.16

  

“Company Stock ESOP Fund”

   4

1.17

  

“Company Stock Non-ESOP Fund”

   4

1.18

  

“Compensation”

   5

1.19

  

“Covered Employee”

   5

1.20

  

“Effective Date”

   9

1.21

  

“Eligibility Computation Period”

   9

1.22

  

“Eligible Employee”

   9

1.23

  

“Employee”

   9

1.24

  

“Employer”

   11

1.25

  

“Employment Commencement Date”

   11

1.26

  

“Enrollment Date”

   11

1.27

  

“ERISA”

   11

1.28

  

“Highly Compensated Employee”

   11

1.29

  

“Hour of Service”

   12

1.30

  

“Income”

   14

1.31

  

“Investment Fund”

   14

1.32

  

“Leased Employee”

   14

1.33

  

“Matching Account”

   15

1.34

  

“Matching Contribution”

   15

1.35

  

“Maximum Compensation Limitation”

   15

1.36

  

“Participant”

   15

1.37

  

“Plan”

   15

 

i



--------------------------------------------------------------------------------

1.38

  

“Plan Year”

   16

1.39

  

“Qualified Domestic Relations Order”

   16

1.40

  

“Reemployment Commencement Date”

   16

1.41

  

“Rollover Account”

   16

1.42

  

“Rollover Contribution”

   16

1.43

  

“Roth Account”

   16

1.44

  

“Roth Contributions”

   16

1.45

  

“Rule of Parity”

   16

1.46

  

“Section 402(g) Limit”

   17

1.47

  

“Special Account”

   17

1.48

  

“Special Contribution”

   17

1.49

  

“Spousal Consent”

   17

1.50

  

“Spouse”

   17

1.51

  

“Statutory Compensation”

   18

1.52

  

“Tax-Deferred Account”

   18

1.53

  

“Tax-Deferred Contributions”

   18

1.54

  

“Trust Agreement”

   18

1.55

  

“Trust Fund”

   19

1.56

  

“Trustee”

   19

1.57

  

“Valuation Date”

   19

ARTICLE 2 Eligibility and Participation

   20

2.01

  

Eligibility

   20

2.02

  

Participation

   20

2.03

  

Reemployment of Former Employees and Former Participants

   20

2.04

  

Special Rules Relating to Veteran’s Reemployment Rights Under USERRA

   20

2.05

  

Transferred Participants

   25

2.06

  

Termination of Employment and Termination of Participation

   26

ARTICLE 3 Contributions

   27

3.01

  

Tax-Deferred Contributions

   27

3.02

  

Matching Contributions

   28

3.03

  

Special Contributions

   29

3.04

  

Deductibility Limitations and Form of Contribution

   30

3.05

  

Rollover Contributions

   30

3.06

  

After Tax-Contributions

   32

3.07

  

Catch-up Contributions

   32

3.08

  

Roth Contributions

   33

ARTICLE 4 Allocations to Participants’ Accounts

   34

4.01

  

Individual Accounts

   34

4.02

  

Account Allocations

   34

4.03

  

Limitation on Allocations

   35

4.04

  

No Guarantee

   36

4.05

  

Statement of Accounts

   36

 

ii



--------------------------------------------------------------------------------

ARTICLE 5 Vesting

   37

5.01

  

Nonforfeitability

   37

ARTICLE 6 Investment Elections and Voting of Company Stock

   38

6.01

  

Investment Options

   38

6.02

  

Voting of Company Stock

   47

ARTICLE 7 Participant Loans

   50

7.01

  

Loans to Active Participants

   50

7.02

  

Repayment of Loans

   51

ARTICLE 8 Distributions to Participants and Beneficiaries

   54

8.01

  

Withdrawals from After-Tax Account and Rollover Account

   54

8.02

  

Hardship Withdrawals

   54

8.03

  

Distributions on Account of Termination of Employment

   57

8.04

  

Restrictions and Requirements on Distributions

   59

8.05

  

Method of Payment for Eligible Rollover Distributions

   61

8.06

  

Recapture of Payments

   64

8.07

  

Age 59 1/2 Withdrawals

   64

8.08

  

Required Minimum Distributions

   65

ARTICLE 9 Administration of Plan

   71

9.01

  

Plan Administrative Committee

   71

9.02

  

Duties of Committee

   72

9.03

  

Meetings

   72

9.04

  

Actions By the Committee

   72

9.05

  

Compensation and Bonding

   72

9.06

  

Establishment of Rules and Interpretation of Plan

   73

9.07

  

Service in More Than One Fiduciary Capacity

   74

9.08

  

Limitation of Liability

   74

9.09

  

Indemnification

   74

9.10

  

Expenses of Administration

   74

9.11

  

Claims Procedures

   75

9.12

  

Limitation on Actions

   81

9.13

  

Class Action Forum

   82

ARTICLE 10 Management of Funds

   84

10.01

  

Trust Agreement

   84

10.02

  

Exclusive Benefit Rule

   84

10.03

  

Committee Power and Duties

   84

ARTICLE 11 Assignments and Liens

   86

11.01

  

Nonalienation

   86

11.02

  

Qualified Domestic Relations Orders

   87

11.03

  

Facility of Payment

   88

11.04

  

Information

   88

11.05

  

Construction

   88

 

iii



--------------------------------------------------------------------------------

11.06

  

Proof of Death and Right of Beneficiary or Other Person

   89

11.07

  

Failure to Locate Recipient

   89

11.08

  

Electronic Transmission of Notices to Participants

   89

ARTICLE 12 Amendment, Merger and Termination

   90

12.01

  

Amendment of Plan

   90

12.02

  

Merger or Consolidation

   90

12.03

  

Additional Participating Employers

   91

12.04

  

Termination of Plan

   92

12.05

  

Distribution of Assets on Plan Termination or a Complete Discontinuance of
Contributions

   92

12.06

  

Notification of Termination

   92

ARTICLE 13 Top-Heavy Provisions

   94

13.01

  

Priority Over Other Plan Provisions

   94

13.02

  

Definitions Used in this Article

   94

13.03

  

Minimum Allocation

   97

ARTICLE 14 Limitations on Contributions and Allocations to Participants’
Accounts

   99

14.01

  

Definitions Used in This Article

   99

14.02

  

Actual Deferral Percentage Test

   101

14.03

  

Contribution Percentage Test

   104

14.04

  

Additional Discrimination Testing Provisions

   106

14.05

  

Maximum Annual Additions

   108

14.06

  

Return of Contributions

   110

14.07

  

Contributions in Excess of Section 402(g) Limit

   111

ARTICLE 15 General Provisions

   113

15.01

  

No Contract of Employment

   113

15.02

  

Severability

   113

15.03

  

Scrivener’s Errors

   113

APPENDIX A - Transfer of Assets from the Jumbo Pictures, Inc.

APPENDIX B - Transfer of Certain Assets to or from the Go. Com Plan

APPENDIX C - Recognition of Service with Acquisitions or Predecessor Employers

APPENDIX D - Transfer of Assets from the Fox Plan

APPENDIX E - Transfer of Assets from the Miramax Plan

APPENDIX F - Transfer of Assets from the Dream Quest Plan

APPENDIX G - Transfer of Assets from the Mammoth Records Plan

APPENDIX H - Transfer of Assets from the ABC, Inc. Savings & Investment Plan

Schedule of Effective Dates

 

iv



--------------------------------------------------------------------------------

PREAMBLE

DISNEY SAVINGS AND INVESTMENT PLAN

The Disney Salaried Savings and Investment Plan (the “Plan”) was originally
adopted, effective May 1, 1984, by The Walt Disney Company (“Company”) by
authorization of the Board of its predecessor, Walt Disney Productions, to
provide a retirement savings vehicle for certain salaried employees of the
Company and such other participating companies as approved by the Company as
described in Section 12.03. The Plan was amended thereafter from time to time
and was renamed the Disney Savings and Investment Plan effective February 1,
2007.

The Plan, as set forth herein and as amended and restated effective January 1,
2010 (the “Effective Date”), is intended to qualify as a profit sharing plan
with a cash or deferred arrangement under Sections 401(a) and 401(k) of the
Internal Revenue Code (“Code”). Although the Plan is intended to qualify as a
profit sharing plan, employer contributions hereunder may be made without regard
to profits. In addition, (a) before October 5, 2010, the ESOP component of the
Company Stock Fund and (b) on and after October 5, 2010, the Company Stock ESOP
Fund are intended to qualify as an employee stock ownership plan, within the
meaning of Section 4975(e)(7) of the Code.

Pursuant to Article 12, the Company shall have the right to amend or terminate
the Plan at any time without notice to the Participants or Beneficiaries if the
Company so decides in its sole and absolute discretion.

Except as specifically provided otherwise in this document, the provisions of
this restatement of the Plan shall apply only to an employee who terminates
employment with the employers on or after the Effective Date. A former
employee’s eligibility for benefits and the amount of benefits, if any, payable
to or on behalf of a former employee shall be determined in accordance with the
provisions of the Plan in effect on the date his employment terminated. The
benefit payable to or on behalf of an employee included under the Plan in
accordance with the following provisions shall not be affected by the terms of
any amendment to the Plan adopted after such employee’s employment terminates,
unless the amendment expressly provides otherwise. Notwithstanding the Effective
Date of this restatement of the Plan:

 

1.

Article 4 (Allocations to Participants’ Accounts), Article 6 (Investment
Elections and Voting of Company Stock), Article 9 (Administration of Plan),
Article 10 (Management of Funds), Article 11 (Assignments and Liens), Article 12
(Amendment, Merger and Termination) with the exception of Section 12.03
(Additional Participating Employers), and Article 15 (General Provisions) shall
apply to all employees and former employees (to the extent appropriate) who are
Participants on or after the Effective Date;

 

v



--------------------------------------------------------------------------------

2.

An employee’s or former employee’s eligibility for and amount of contributions
allocated with respect to Plan Years beginning before the Effective Date shall
not be affected by the provisions of this restatement of the Plan, except as
expressly provided herein;

 

3.

The provisions of Section 8.05 (Method of Payment for Eligible Rollover
Distributions), 8.06 (Recapture of Payments), and 8.08 (Required Minimum
Distributions) shall apply, as appropriate, to distributions that occur under
the Plan on or after the Effective Date; and

 

4.

Plan provisions necessary to comply with changes in applicable law effective
since the enactment of the Economic Growth and Tax Relief Reconciliation Act of
2001 are effective as of such earlier dates as are set forth in the “Schedule of
Effective Dates” attached to this restatement of the Plan. Amendments to the
Plan that are not identified in such Schedule (including amendments that are not
required to comply with changes in applicable law) shall be effective as of the
dates set forth in the prior instruments adopting the amendments (including any
prior restatement of the Plan) or in the particular provision of this
restatement of the Plan affected by such amendment, and otherwise as of the
Effective Date.

To the extent applicable, beneficiary designation forms, qualified domestic
relations orders, and any other administrative forms or orders on file with the
Committee with respect to Participants and Beneficiaries under the Plan as in
effect before the Effective Date shall continue in full force and effect under
the Plan on and after the Effective Date, subject to the right of such
Participants to change such designations and elections in accordance with Plan
terms.

 

vi



--------------------------------------------------------------------------------

ARTICLE 1

Definitions

 

1.01

“ABC Employee” means an Employee who is employed by ABC, Inc. or any subsidiary
or affiliate of ABC, Inc. that is an Employer.

 

1.02

“Adjustment Factor” means any of the cost of living adjustment factors
prescribed by the Secretary of the Treasury under Section 415(d) of the Code
applied to such items and in such manner as the Secretary shall provide.

 

1.03

“Affiliated Employer” means any company not participating in the Plan that is:

 

  (a)

a member of a controlled group of corporations as defined in Section 414(b) of
the Code (determined under Code Section 1563(a) without regard to Code Sections
1563(a)(4) and (e)(3)(C)) with the Company; or

 

  (b)

any trade or business under common control (as defined in Code Section 414(c))
with the Company; or

 

  (c)

a member of an affiliated service group (as defined in Code Section 414(m)) that
includes the Company; or

 

  (d)

any other entity required to be aggregated with the Company pursuant to Treasury
regulations under Code Section 414(o).

Notwithstanding the foregoing, for purposes of Section 14.05, the definitions in
Sections 414(b) and (c) of the Code shall be modified by substituting the phrase
“more than 50 percent” for the phrase “at least 80 percent” each place it
appears in Section 1563(a)(1) of the Code.

 

1.04

“After-Tax Account” means the account maintained for a Participant to record his
after-tax contributions made to the Plan prior to January 1, 1987 and
adjustments relating thereto.



--------------------------------------------------------------------------------

1.05

“Aggregate Account” or “Account” means the records, including subaccounts,
maintained by the Committee in the manner provided hereunder to determine the
interest of each Participant in the assets of the Plan and may refer to any or
all of the accounts that a Participant may have under this Plan, namely a
Tax-Deferred Account, a Matching Account, a Rollover Account, a Special Account,
an After-Tax Account or a Roth Account.

 

1.06

“Alternate Payee” means any Spouse, former Spouse, child or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion, of the benefits payable under the Plan
with respect to a Participant.

 

1.07

“Authorized Leave of Absence” means an absence authorized by an Employer or an
Affiliated Employer under its standard personnel practices as applied in a
uniform and nondiscriminatory manner to all persons similarly situated, provided
that the Employee resumes employment with the Employer or an Affiliated Employer
or retires within the period specified in the Authorized Leave of Absence. An
Employer or an Affiliated Employer is not required to authorize any absence due
to a strike, a walkout or a lockout as an Authorized Leave of Absence. An
absence due to service in the Uniformed Services of the United States shall be
considered an Authorized Leave of Absence provided that the Employee complies
with all of the requirements of federal law in order to be entitled to
reemployment and provided further that the Employee returns to employment with
an Employer or an Affiliated Employer within the period provided by such law.

 

1.08

“Beneficiary” means any person, persons or entity named by a Participant by
written designation filed with the Committee to receive benefits payable in the
event of the Participant’s death, provided that if the Participant is married
and he designates someone other than his Spouse as the Beneficiary, the
Participant must file a Spousal Consent with the Committee. If any Participant
fails to designate a Beneficiary, or if the Beneficiary designated by a deceased
Participant dies before the Participant, then the Beneficiary shall be deemed to
be the Participant’s surviving Spouse or, if none, then the benefits shall be
paid in accordance with the following order of priority:

 

  (a)

the Participant’s children (equally), or if none

 

2



--------------------------------------------------------------------------------

  (b)

the Participant’s parents (equally), or if none

 

  (c)

the Participant’s brothers and sisters (equally), or if none

 

  (d)

the Participant’s estate.

 

1.09

“Board” or “Board of Directors” means the Board of Directors of The Walt Disney
Company.

 

1.10

“Break in Service” means an Eligibility Computation Period during which an
Employee is credited with less than 501 Hours of Service. Solely for the purpose
of determining if an Employee incurred a Break in Service, Hours of Service
shall also include hours granted, on the basis of forty-five (45) hours per
week, for periods during which an Employee is on an Authorized Leave of Absence.

Notwithstanding the foregoing and solely for the purpose of determining whether
a Break in Service has occurred, an Employee shall be credited with up to 501
Hours of Service during a period of absence by reason of:

 

  (a)

The Employee’s pregnancy;

 

  (b)

The birth of a child of the Employee;

 

  (c)

The placement of a child with the Employee in connection with the Employee’s
adoption of such child;

 

  (d)

The caring for such child for a period beginning immediately following such
birth or placement; or

 

3



--------------------------------------------------------------------------------

  (e)

The Employee’s own illness or caring for his Spouse or a member of his immediate
family pursuant to the Family and Medical Leave Act of 1993 and regulations
thereunder.

Hours of Service credited by reason of the above period of absence shall be
credited in the Plan Year in which the absence occurs if those Hours of Service
are needed to prevent a Break in Service in that year; otherwise, they shall be
credited in the immediately following Plan Year. Such Hours of Service shall be
equal to the normal number of Hours of Service that would have been credited to
the Employee but for the above period of absence; however, in no event shall
more than 501 Hours of Service be credited. The Committee may require that an
Employee file a written request to receive credit for Hours of Service under
this paragraph. Unless otherwise determined by the Committee or an Employer’s
personnel practices, an Employee who is absent from work for the reasons
described in this paragraph shall be deemed to have terminated employment for
all purposes of this Plan other than the special Break in Service rule in this
paragraph.

 

1.11

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.12

“Committee” means the Investment and Administrative Committee of The Walt Disney
Company Sponsored Qualified Benefit Plans and Key Employees Deferred
Compensation and Retirement Plan.

 

1.13

“Company” means The Walt Disney Company and its successors.

 

1.14

“Company Stock” means common stock of the Company.

 

1.15

“Company Stock Fund” means the Investment Fund established and maintained before
October 5, 2010 pursuant to Section 6.01(a)(i)(A)(I), which consists of an ESOP
component and a Non-ESOP component.

 

1.16

“Company Stock ESOP Fund” means the Investment Fund established and maintained
on and after October 5, 2010 pursuant to Section 6.01(a)(i)(A)(II).

 

1.17

“Company Stock Non-ESOP Fund” means the Investment Fund established and
maintained on and after October 5, 2010 pursuant to Section 6.01(a)(i)(A)(III).

 

4



--------------------------------------------------------------------------------

1.18

“Compensation” means an Employee’s base pay (excluding overtime, bonuses,
relocation reimbursement, stock options, incentive compensation, profit
participation, compensation for extended work week, or other extraordinary
payments, as determined by the Committee) and an ABC Employee’s commissions and
sales bonuses paid during the calendar year by the Employer in return for the
Employee’s services. Except, for an ABC Employee who is represented by a
collective bargaining representative, “Compensation” means the amount of covered
compensation prescribed by the collective bargaining agreement with the Employer
pursuant to which he is treated as a Covered Employee. Compensation does not
include:

 

  (a)

Employer contributions to any pension plan other than contributions caused by an
Employee’s salary deferral reduction pursuant to Section 401(k) of the Code;

 

  (b)

Employer contributions to this Plan or any other plan of deferred compensation
maintained by an Employer other than Tax-Deferred Contributions;

 

  (c)

Fringe benefits not taxable to the Employee (other than an elective qualified
transportation fringe arrangement described in Code Section 132(f)(4));

 

  (d)

Payments to or on behalf of an individual after he is no longer an Employee;

 

  (e)

Imputed life insurance and all other forms of imputed income (for example, but
not by way of limitation, income based on the value of health care coverage for
the Employee’s domestic partner, regardless of whether the Employee is permitted
to exclude such amount from taxable gross income); and

 

  (f)

back pay.

Except as provided otherwise in Article 3, Compensation shall not, for Plan
purposes, exceed the Maximum Compensation Limitation.

 

1.19

“Covered Employee” means:

 

  (a)

For an Employee who is not an ABC Employee, an Employee who receives
Compensation in the form of a salary (as distinguished from hourly-paid

 

5



--------------------------------------------------------------------------------

 

Employees), whether or not such Employee is exempt for wage-and-hour-law
purposes. Notwithstanding the above, an Employee as described in any of the
following paragraphs shall not be a Covered Employee, except to the extent the
Company elects, by written notice, to extend Plan participation to such
Employee:

 

  (i)

an Employee who is represented by a union unless the union and the Employer
entered into a collective bargaining or other agreement that provides that the
individual may participate in the Plan;

 

  (ii)

an Employee who is employed by an Employer pursuant to an oral or written
agreement that provides that the individual shall not be eligible to participate
in the Plan;

 

  (iii)

an Employee who is a “Leased Employee” (determined, for this purpose, without
regard to the requirement that services be performed for at least one year);

 

  (iv)

an Employee who is a non-resident alien with no United States source income; and

 

  (v)

an Employee designated by an Employer as employed in a division or group, or at
a site that the Employer determined, on a nondiscriminatory basis, shall not be
eligible to participate in the Plan.

 

  (b)

For an ABC Employee, an Employee who is a regular Full-Time Employee or a
regular Part-Time Employee and who is remunerated in U.S. currency, except that
an ABC Employee described by any of the following paragraphs shall not be a
Covered Employee:

 

  (i)

an Employee who is represented by a union unless the union and his Employer have
entered into a collective bargaining or other agreement that provides that the
Employee shall participate in the Plan; or

 

  (ii)

an Employee if at the time of the adoption of the Plan by his Employer, or
thereafter, the Employer elects to exclude some or all employees described in
Section 410(b)(3)(C) of the Code and the Employee is excluded from the Plan by
reason of such election; or

 

6



--------------------------------------------------------------------------------

  (iii)

an individual who is employed as a “daily hire” which means, for purposes of
this paragraph (iii) and subject to the provisions of applicable collective
bargaining agreements, an Employee who is hired by his Employer on a day to day
basis, usually for a one-day assignment; or

 

  (iv)

an individual who is hired for what is intended by his Employer to be a
temporary period for a position in connection with a special event, such as
Olympics coverage or Presidential election coverage; or

 

  (v)

an individual who is hired in a position for a specific prime time program or
series produced by the Entertainment Division of the ABC Television Network; or

 

  (vi)

an individual who is employed pursuant to an agreement that provides that the
individual shall not be eligible to participate in the Plan; or

 

  (vii)

an individual who is not classified as an employee by the Employer, but who is
treated as an Employee by reason of being treated as a “common law” employee of
the Employer pursuant to the standards prescribed by Internal Revenue Service
Revenue Ruling 87-41 or any successor thereto; or

 

  (viii)

an Employee who is an Employee by reason of being treated as a Leased Employee
(determined, for this purpose, without regard to the requirement that services
be performed for at least one year); or

 

  (ix)

an Employee whose basic compensation for services on behalf of the Employer is
not paid directly by the Employer; or

 

  (x)

an Employee of any division, unit, or department designated by the Employer to
be a non-participating division, unit, or department.

 

7



--------------------------------------------------------------------------------

Notwithstanding the provisions of paragraphs (iv) and (v) above, an ABC Employee
described in either of said paragraphs shall be treated as a Covered Employee to
the extent that the terms of a collective bargaining agreement to which his
Employer is a party require the Employee to be treated as a Covered Employee.
Expiration of a collective bargaining agreement shall not by itself affect an
Employee’s status as a Covered Employee pending execution of a new collective
bargaining agreement. For purposes of this subsection (b), a “Full-Time
Employee” means an ABC Employee who is designated as full-time by his Employer
under standards uniformly applied to similarly situated employees and a
“Part-Time Employee” is an ABC Employee who is not a Full-Time Employee,
including an ABC Employee who is designated as “casual” by his Employer.

 

  (c)

For purposes of this definition of “Covered Employee,” and notwithstanding any
other provisions of the Plan to the contrary, individuals who are not classified
by the Company, in its discretion, as employees under Code Section 3121(d)
(including but not limited to, individuals classified by the Company as
independent contractors and non-employee consultants) and individuals who are
classified by the Company, in its discretion, as employees of any entity other
than the Company or an Affiliated Employer do not meet the definition of Covered
Employee and are ineligible for benefits under the Plan, even if the
classification by the Company is determined to be erroneous, or is retroactively
revised. In the event the classification of an individual who is excluded from
the definition of Covered Employee under the preceding sentence is determined to
be erroneous or is retroactively revised, the individual shall nonetheless
continue to be excluded from the definition of Covered Employee and shall be
ineligible for benefits for all periods prior to the date the Company determines
its classification of the individual is erroneous or should be revised. The
foregoing sets forth a clarification of the intention of the Company regarding
participation in the Plan for any Plan Year, including Plan Years prior to the
amendment of this definition of “Covered Employee.”

 

8



--------------------------------------------------------------------------------

1.20

“Effective Date” means January 1, 2010, the date this amended and restated Plan
becomes effective. The Plan was originally effective May 1, 1984.

 

1.21

“Eligibility Computation Period” means, with respect to an Employee, the
applicable of (a) or (b) as follows:

 

  (a)

the 12-consecutive-month period commencing on the Employee’s Employment
Commencement Date in which he is credited with at least 1,000 Hours of Service;
or

 

  (b)

in the case of an Employee who is not credited with at least 1,000 Hours of
Service in the 12-month period described in Section 1.21(a) above, a Plan Year,
commencing with the Plan Year beginning immediately following the Employee’s
Employment Commencement Date, in which he has been credited with at least 1,000
Hours of Service.

An Employee’s Eligibility Computation Periods are subject to and may be ignored
pursuant to the Rule of Parity.

Notwithstanding the foregoing, individuals who (i) became Employees as a result
of the acquisition of Anaheim Property, Inc. (d.b.a.) as Pan Pacific Hotel
Anaheim or the entity commonly know as the California Angeles, or (ii) were
employees of Carlson Travel dedicated to the Disney account who became Employees
as a result of an immediate transfer from Carlson Travel shall be deemed to have
completed one Eligibility Computation Period on their Employment Commencement
Date, provided that they had completed a least one year of prior service with
their relevant employers on such date.

 

1.22

“Eligible Employee” means a Covered Employee who has attained age eighteen
(18) and has reached the ninetieth (90th) day following his Employment
Commencement Date; provided, however, that the requirement that the Covered
Employee attain age eighteen (18) shall not apply to an ABC Employee.

 

1.23

“Employee” means any person receiving Compensation for services rendered to an
Employer or an Affiliated Employer, whose Compensation is subject to withholding
of

 

9



--------------------------------------------------------------------------------

 

United States federal income tax and/or for whom Social Security contributions
are made by an Employer or an Affiliated Employer, including any Leased Employee
but excluding any person who serves solely as a director or independent
contractor. In determining whether an individual is an Employee for purposes of
the Plan, the individual shall only be classified as an Employee with respect to
a period of time only if the Employer or Affiliated Employer treated the
individual as a common law employee for payroll tax purposes for such period of
time, regardless of any later determination that such individual was or may have
been a common law employee during such period. Notwithstanding the foregoing, a
Leased Employee, although not treated as a common law employee for payroll tax
purposes by an Employer or an Affiliated Employer, shall be considered an
Employee under the Plan.

Employee excludes the following:

 

  (a)

an individual who serves solely as a director or independent contractor or an
individual whom the Employer or Affiliated Employer regards to be an independent
contractor;

 

  (b)

an individual who is not classified as an Employee by an Employer or Affiliated
Employer, but who is treated as an Employee by reason of being treated as a
“common law” employee of the Employer or Affiliated Employer pursuant to the
standards prescribed by Internal Revenue Service Ruling 87-41 or any successor
thereto;

 

  (c)

an individual whose basic compensation for services on behalf of an Employer or
Affiliated Employer is not paid directly by an Employer or Affiliated Employer;
and

 

  (d)

an individual working for a company providing goods or services (including
temporary employee services) to an Employer or Affiliated Employer whom the
Employer or Affiliated Employer does not regard to be a common law employee of
the Employer or Affiliated Employer.

 

10



--------------------------------------------------------------------------------

1.24

“Employer” means the Company and any subsidiary or affiliate of the Company that
adopts this Plan in accordance with Section 12.03.

 

1.25

“Employment Commencement Date” means, subject to any applicable Appendix, the
first date as of which an Employee is credited with an Hour of Service for an
Employer or an Affiliated Employer. For an Employee of an entity that first
becomes an Affiliated Employer on or after December 3, 2007, the first date as
of which the Employee is credited with an Hour of Service shall be determined
taking into account hours of service with such entity (determined under
Section 1.29 as if the entity had been at all times an Affiliated Employer), but
only if the Board of Directors or the Committee has not determined in advance
that service with such entity will not be credited for this purpose.

 

1.26

“Enrollment Date” means the first day of the first payroll period after an
Employee becomes an Eligible Employee, or the beginning of any payroll period
thereafter, as of which the Eligible Employee elects to commence participation
in the Plan in accordance with Section 2.02.

 

1.27

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

1.28

“Highly Compensated Employee” means for any Plan Year, any Employee of the
Employer or an Affiliated Employer (whether or not eligible for participation in
the Plan) who:

 

  (a)

was a 5 percent owner (as defined in Section 414(q)(2) and Section 416(i) of the
Code) for such Plan Year or the prior Plan Year, or

 

  (b)

for the preceding Plan Year received Statutory Compensation in excess of
$110,000 (which is the dollar amount in effect for the Plan Year beginning on
the Effective Date and the immediately preceding Plan Year), and was among the
highest 20 percent of employees for the preceding Plan Year when ranked by
Statutory Compensation paid for that year, excluding, for purposes of
determining the number of such employees, such Employees as the Committee may
determine on a consistent basis pursuant to Section 414(q) of the Code. The
$110,000 dollar amount in the preceding sentence shall be adjusted from time to
time for the cost of living in accordance with Section 414(q) of the Code.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Employees who are nonresident aliens and who
receive no earned income from the Employer or an Affiliated Employer that
constitutes income from sources within the United States shall be disregarded
for all purposes of this Section.

The Employer’s top-paid group election as described above shall be used
consistently in determining Highly Compensated Employees for determination years
of all employee benefit plans of the Employer and Affiliated Employers to which
Section 414(q) of the Code applies (other than a multiemployer plan) that begin
with or within the same calendar year, until such election is changed by Plan
amendment in accordance with IRS requirements. The provisions of this Section
shall be further subject to such additional requirements as shall be described
in Section 414(q) of the Code and its applicable regulations, which shall
override any aspects of this Section inconsistent therewith.

 

1.29

“Hour of Service” means, with respect to any applicable computation period:

 

  (a)

each hour for which an Employee is paid or is entitled to payment for the
performance of duties for an Employer or an Affiliated Employer during the
applicable computation period;

 

  (b)

each hour for which an Employee is paid, or is entitled to payment, by an
Employer or an Affiliated Employer on account of a period during which no duties
are performed (regardless of whether the employment relationship has terminated)
because of vacation, holiday, illness, incapacity (including disability),
layoff, jury duty, military duty, or leave of absence, but:

 

  (i)

no more than 501 Hours of Service are to be credited under this subsection
(b) to an Employee for any single continuous period during which he performs no
duties (whether or not the period occurs in a single computation period);

 

12



--------------------------------------------------------------------------------

  (ii)

an hour is not credited where an individual directly or indirectly is paid or is
entitled to payment because of a period during which no duties are performed if
that payment is made or is due under a plan maintained solely for the purpose of
complying with applicable workers’ compensation or unemployment compensation or
disability insurance laws; and

 

  (iii)

Hours of Service will not be credited for a payment that solely reimburses an
Employee for medical or medically related expenses incurred. For purposes of
this subsection (b), a payment is deemed to be made by or be due from an
Employer or an Affiliated Employer regardless of whether it is made by or due
from that entity directly or indirectly through a trust fund or insurers (among
others) to which that entity contributes or pays premiums and regardless of
whether contributions made or due to the trust fund or insurer or other funding
vehicle are for the benefit of particular individuals or are on behalf of a
group of individuals in the aggregate.

 

  (c)

each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer or Affiliated Employer. The same Hours of
Service must not be credited both under subsection (a) or (b) and also under
this subsection (c). Thus, for example, if an Employee receives a back-pay award
following a determination that he was paid at an unlawful rate for Hours of
Service previously credited, he is not entitled to additional credit for the
same Hours of Service. Crediting of Hours of Service for back pay awarded or
agreed to with respect to periods described in subsection (b) is subject to the
limitations set forth in that subsection. For example, no more than 501 Hours of
Service are required to be credited for payment of back pay, to the extent that
the back pay is awarded or agreed to for a period of time during which an
Employee did not or would not have performed duties.

 

  (d)

For determining Hours of Service for reasons other than the performance of
duties, the special rule provided in 29 C.F.R. Section 2530.200b-2(b) is

 

13



--------------------------------------------------------------------------------

 

incorporated by reference. That rule provides that Hours of Service are credited
on the basis of the number of hours in the Employee’s regular work schedule or,
in the case of a payment not calculated in units or time, by dividing the
payment in question by the Employee’s most recent hourly rate of pay.

 

  (e)

For purposes of crediting Hours of Service to computation periods, the special
rule provided in 29 C.F.R. Section 2530.200b-2(c) is incorporated by reference.
That rule provides that Hours of Service are credited to an Employee in the
computation periods covered by the Employee’s regular work schedule during the
period of nonperformance.

 

  (f)

The determination of Hours of Service must be made from records of hours worked
and hours for which payment is made or due.

 

  (g)

For purpose of determining Hours of Service credited each Employee must be
credited with at least forty-five (45) Hours of Service for each week for which
he would be required to be credited with at least one Hour of Service under
subsection (a).

 

  (h)

Hours of Service credit for a period of “qualified military service” shall be
determined in accordance with Section 2.04.

 

1.30

“Income” means the net gain or loss of the Trust Fund from investments, as
reflected by interest payments, dividends, realized and unrealized gains and
losses on securities, other investment transactions and expenses paid from the
Trust Fund. In determining the Income of the Trust Fund as of any date, assets
shall be valued on the basis of their then fair market value.

 

1.31

“Investment Fund” means the one or more investment funds provided pursuant to
Section 6.01(a) hereof.

 

1.32

“Leased Employee” means any person (other than a person treated as a common law
employee of the Employer or Affiliated Employer) who, pursuant to an agreement
between the Employer or Affiliated Employer and any other person (“leasing

 

14



--------------------------------------------------------------------------------

 

organization”), performed services for the Employer or Affiliated Employer or
any related persons determined in accordance with Section 414(n)(6) of the Code
on a substantially full-time basis for a period of at least one year (i.e., has
completed at least 1,500 Hours of Service in the initial 12 consecutive months
services were performed or during any Plan Year that begins during or after such
initial year) and such services are performed under the primary direction of or
control by the Employer or Affiliated Employer. In the case of any person who is
a Leased Employee before or after a period of service as an Employee, the entire
period during which he performed services as a Leased Employee shall be counted
as service as an Employee for all purposes of the Plan, except that he shall
not, by reason of that status, become a Participant of the Plan.

 

1.33

“Matching Account” means the account maintained for a Participant to record
Matching Contributions made on his behalf pursuant to Section 3.02 and
adjustments relating thereto.

 

1.34

“Matching Contribution” means the Employer Matching Contribution made to the
Plan on behalf of a Participant pursuant to Section 3.02.

 

1.35

“Maximum Compensation Limitation” means $245,000 as of the Effective Date,
adjusted thereafter for cost-of-living increases in accordance with Code
Section 401(a)(17)(B). Annual Compensation means compensation during the Plan
Year or such other consecutive 12-month period over which compensation is
otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

 

1.36

“Participant” means any individual on whose behalf any Accounts are maintained
under the Plan, the balance of which has not been distributed in full to him or
his Beneficiary.

 

1.37

“Plan” means the Disney Savings and Investment Plan (the “Disney Salaried
Savings and Investment Plan” before February 1, 2007) as set forth in this
document, and as it may be amended from time to time.

 

15



--------------------------------------------------------------------------------

1.38

“Plan Year” means the calendar year, except for the short year from May 1, 1984
through December 31, 1984, which was the first year of the Plan.

 

1.39

“Qualified Domestic Relations Order” means a domestic relations order that
creates or recognizes the existence of an Alternate Payee’s right to, or assigns
to an Alternate Payee the right to, receive all or portion of the benefits
payable with respect to a Participant. The order must (a) be a judgment, decree
or order (including the approval of a property settlement agreement) that is
made pursuant to a state domestic relations law, (b) relate to the provision of
child support, alimony payments or marital property rights for the benefit of a
Spouse, former Spouse, child, or other dependent of the Participant, and
(c) otherwise meets the requirements of Section 206(d)(3) of ERISA and
Section 414(p) of the Code, as determined by the Committee.

 

1.40

“Reemployment Commencement Date” means the date an Employee first is credited
with an Hour of Service following a prior Break in Service.

 

1.41

“Rollover Account” means the account maintained for a Participant to record his
Rollover Contributions to the Trust Fund pursuant to Section 3.05 and
adjustments relating thereto.

 

1.42

“Rollover Contribution” means a Rollover Contribution made to the Plan by a
Participant pursuant to Section 3.05.

 

1.43

“Roth Account” means the account maintained for a Participant to record
contributions made on his behalf by an Employer pursuant to a Roth Contribution
agreement described in Section 3.08, any rollover Roth amounts accepted by the
Plan pursuant to Section 3.05(b), and adjustments relating to Roth Contributions
or rollover Roth amounts.

 

1.44

“Roth Contributions” means an Employer’s contribution made to the Plan on behalf
of a Participant pursuant to a Roth Contribution agreement described in
Section 3.08.

 

1.45

“Rule of Parity” means a rule pursuant to which an Employee who incurs a Break
in Service shall have his Eligibility Computation Periods that occur prior to
such Break in Service ignored or restored. If an Employee incurs a Break in
Service prior to becoming

 

16



--------------------------------------------------------------------------------

 

eligible to participate hereunder, his Eligibility Computation Periods prior to
such Break in Service shall not be taken into account if the number of
consecutive one-year Breaks in Service equals or exceeds the greater of the
Employee’s Eligibility Computation Periods completed prior to the first such
Break in Service or five. Eligibility Computation Periods previously eliminated
by a prior application of this Section 1.45 shall not be counted for purposes of
this Section 1.45.

 

1.46

“Section 402(g) Limit” means for any calendar year, the dollar limitation
contained in Code Section 402(g) in effect for such calendar year.

 

1.47

“Special Account” means the account maintained for a Participant to record
Special Contributions made on his behalf pursuant to Section 3.03, and
adjustments relating thereto.

 

1.48

“Special Contribution” means the Employer Special Contribution made to the Plan
on behalf of a Participant pursuant to Section 3.03.

 

1.49

“Spousal Consent” means written consent given by a Participant’s Spouse to an
election made by the Participant of a specified form of benefit or a designation
by the Participant of a specified Beneficiary other than the Spouse. The
specified form or specified beneficiary shall not be changed unless further
Spousal Consent is given, unless the Spouse expressly waives the right to
consent to any future changes. Spousal Consent shall be duly witnessed by a Plan
representative or notary public and shall acknowledge the effect on the Spouse
of the Participant’s election. The requirement for Spousal Consent may be waived
by the Committee if it is established to its satisfaction that there is no
Spouse, or that the Spouse cannot be located, or because of such other
circumstances as may be established by applicable law. Spousal Consent shall be
applicable only to the particular Spouse who provides such consent.

 

1.50

“Spouse” means a “spouse” as defined by the Defense of Marriage Act (Pub. Law
No. 104-199). The term “Spouse” also shall include a former Spouse of a
Participant to the extent required by a Qualified Domestic Relations Order.

 

17



--------------------------------------------------------------------------------

1.51

“Statutory Compensation” means “compensation” actually paid or made available to
the Participant (or includable in the gross income of the Participant) by the
Employer or an Affiliated Employer, where “compensation” includes the items
described in Treas. Reg. § 1.415(c)-2(b)(1) and (2), but excludes the items
described in Treas. Reg. § 1.415(c)-2(c). Statutory Compensation includes
amounts that would otherwise be included in compensation as described in the
immediately preceding sentence but for an election under Code Sections 125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b); provided, however, that
amounts not included in income under Section 125 of the Code include any amount
not available to a Participant in cash in lieu of group health coverage because
the Participant is unable to certify that he has other health coverage, but only
if the Employer or Affiliated Employer does not otherwise request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the health plan. Notwithstanding the foregoing, Statutory
Compensation shall not include compensation paid or made available to the
Participant after the Participant’s termination of employment with the Employer
or Affiliated Employer, except (I) regular pay (within the meaning of Treas.
Reg. § 1.415(c)-2(e)(3)(ii)) that is paid by the later of two and one-half
months after the Participant terminates employment or the end of the Plan Year
or limitation year (as applicable) in which the Participant terminates
employment and (II) differential pay amounts required to be included pursuant to
Code Section 414(u)(12).

 

1.52

“Tax-Deferred Account” means the account maintained for a Participant to record
contributions made on his behalf by an Employer pursuant to a Tax-Deferred
Contribution agreement described in Section 3.01 and adjustments relating
thereto.

 

1.53

“Tax-Deferred Contributions” means an Employer’s contribution made to the Plan
on behalf of a Participant pursuant to a Tax-Deferred Contribution agreement
described in Section 3.01.

 

1.54

“Trust Agreement” means the trust agreement or agreements that may be
established from time to time hereunder and as the same may from time to time be
amended and/or restated.

 

18



--------------------------------------------------------------------------------

1.55

“Trust Fund” means all money or other property that is held by the Trustee,
pursuant to the terms of the Trust Agreement.

 

1.56

“Trustee” means the entity or its successor acting as the trustee under the
Trust Agreement, or any other trustee or trustees designated in any trust
agreement or agreements that may be established to carry out the purposes of
this Plan.

 

1.57

“Valuation Date” means the date as of which the Trustee shall determine the
value of the assets in the Trust Fund for purposes of enabling the Committee or
its delegate to determine the value of the Aggregate Accounts.

 

19



--------------------------------------------------------------------------------

ARTICLE 2

Eligibility and Participation

 

2.01

Eligibility

Only Eligible Employees may participate in this Plan.

 

2.02

Participation

Any individual who was a Participant in the Plan immediately preceding the
Effective Date shall be considered a Participant on the Effective Date.
Thereafter, an Eligible Employee shall become a Participant as of the first
Enrollment Date after he:

 

  (a)

authorizes his Tax-Deferred Contributions in accordance with Section 3.01 or
Roth Contributions in accordance with Section 3.08;

 

  (b)

names a Beneficiary; and

 

  (c)

selects investment fund(s) pursuant to Article 6.

The Company may, in its sole and absolute discretion, waive any or all of the
participation requirements set forth above for the Employees of any Employer.

 

2.03

Reemployment of Former Employees and Former Participants

Any person employed by an Employer as an Eligible Employee who was previously a
Participant or was previously eligible to become a Participant shall be
immediately eligible to become a Participant in the Plan. Any other person
reemployed by an Employer may participate in the Plan on meeting the
requirements of Section 2.02.

 

2.04

Special Rules Relating to Veteran’s Reemployment Rights Under USERRA

 

  (a)

Notwithstanding any contrary provision of the Plan, the rules of Sections
2.04(d) and 2.04(e) shall apply to any Participant who is reemployed upon return
from qualified military service as set forth in Sections 2.04(b) and 2.04(c). It
is intended that contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code
Section 414(u).

 

20



--------------------------------------------------------------------------------

  (b)

“Qualified military service” means any service in the uniformed services, as
defined in chapter 43 of title 38, United States Code, by an individual if the
individual is entitled to reemployment rights under chapter 43 with respect to
such service.

 

  (c)

A Participant shall be treated as reemployed upon returning to work with an
Employer or Affiliated Employer following qualified military service if:

 

  (i)

The Participant did not separate from military service with a disqualifying
discharge or under other than honorable conditions;

 

  (ii)

The Participant, or an appropriate officer of the uniformed service, gave the
Employer or Affiliated Employer advance notice of his intent to serve (unless
prevented by military necessity or impossible or unreasonable under all
circumstances);

 

  (iii)

The Participant has five years or less of cumulative qualified military service
in his employment relationship with the Employer or Affiliated Employer
(excluding any periods that are disregarded when applying the five-year limit
under chapter 43 of title 38, United States Code); and

 

  (iv)

The Participant reports for work or submits an application for reemployment with
the Employer or Affiliated Employer in a timely manner. Subject to special rules
set forth in chapter 43, title 38 of the United States Code for individuals who
are hospitalized or convalescing from illness or injury, a reemployment request
is timely if the Participant reports for work or submits an application for
reemployment to the Employer or Affiliated Employer after his period of
qualified military service ends as follows:

 

21



--------------------------------------------------------------------------------

Period of Qualified Military Service

 

Deadline for Report/Submission

Fewer than 31 days or any length if the service was for purposes of fitness
examination

 

The beginning of the first full regularly-scheduled work period on the first
full calendar day following completion of the service, and the expiration of 8
hours after a period allowing for safe transportation from the place of that
service to the Participant’s residence (unless impossible or unreasonable)

31 to 180 days

 

Within 14 days (unless impossible or unreasonable)

181 days or more

 

Within 90 days

 

  (d)

In the event this Section 2.04 applies to a Participant:

 

  (i)

The Participant shall not incur a Break in Service by reason of his period of
qualified military service.

 

  (ii)

The Participant’s period of absence due to qualified military service shall be
included in the determination of his Hours of Service, his status as an Eligible
Employee under Section 1.22, and his eligibility for Matching Contributions
under Section 3.02(b), as if the Participant had remained employed in the
position he held with the Employer or Affiliated Employer before such absence
began.

 

  (iii)

The Participant shall be deemed to have received Compensation during the period
of absence due to qualified military service at the rate he would have received
Compensation had he remained employed as an Employee for that period or, if such
rate is not reasonably certain, on the basis of the Participant’s average rate
of Compensation during the 12-month period immediately preceding such period of
qualified military service (or, if shorter, the period of the Participant’s
employment as an Employee immediately preceding such period).

 

22



--------------------------------------------------------------------------------

  (e)

In the event this Section 2.04 applies to a Participant, he shall be permitted
to make additional Tax-Deferred Contributions or Roth Contributions as provided
in this Section 2.04(e):

 

  (i)

Tax-Deferred Contributions or Roth Contributions made under this Section 2.04(e)
must be made within five years (or, if less, three times the length of his most
recent period of qualified military service) after his reemployment and while
the Participant is an Employee.

 

  (ii)

The maximum amount of Tax-Deferred Contributions or Roth Contributions that the
Participant may make under this Section 2.04(e) is the maximum amount of
Tax-Deferred Contributions or Roth Contributions that he would have been
permitted to make during the period of absence due to qualified military service
if he had continued to be employed by the Employer during such period in the
position he held with the Employer immediately before such absence and received
Compensation as set forth in Section 2.04(d)(iii). The maximum amount of
Tax-Deferred Contributions or Roth Contributions so determined shall be reduced
by the amount of any Tax-Deferred Contributions or Roth Contributions actually
made by the Participant during his period of absence due to qualified military
service.

 

  (iii)

The Employer shall contribute Matching Contributions that would have been
attributable to Tax-Deferred Contributions or Roth Contributions made pursuant
to this Section 2.04(e) as soon as practicable after such Tax-Deferred
Contributions or Roth Contributions are made.

 

  (iv)

Contributions made pursuant to this Section 2.04(e):

(A) shall not be taken into account for purposes of the Section 402(g) Limit and
the otherwise applicable limitations under Section 14.05 for the taxable year or
limitation year in which the contributions are made; rather such contributions
shall be taken into account for purposes of such limitations for the year to
which the contributions relate; and

 

23



--------------------------------------------------------------------------------

(B) shall not be taken into account for purposes of the limitations described in
Sections 14.02 or 14.03 for any year.

 

  (v)

Although Tax-Deferred Contributions, Roth Contributions or Matching
Contributions made under to this Section 2.04(e) may relate to a prior period,
no investment earnings or losses shall be credited to such contributions prior
to the date they are actually made.

 

  (f)

In the event a Participant has an outstanding loan under the Plan at the time a
period of qualified military service begins, the rules set forth in
Section 7.02(f) shall apply.

 

  (g)

In accordance with Code Section 401(a)(37) and guidance issued thereunder, the
survivors of a Participant who dies while performing qualified military service
shall be eligible for any additional benefits (other than additional
contributions related to the period of qualified military service) that would
have been provided under the Plan if the Participant had resumed employment as
described in Section 2.04(c) and immediately thereafter terminated employment
due to death.

 

  (h)

To the extent required by Code Section 414(u)(12) and guidance issued
thereunder, an individual receiving differential wage payments (within the
meaning of Code Section 3401(h)(2)) from the Employer or an Affiliated Employer
shall be treated as an employee and the differential wage payments shall be
treated as compensation.

 

  (i)

The following distribution options are available to Participants (including
Participants who have terminated employment) who are absent from work due to
military service:

 

  (i)

A Participant who, by reason of being a member of a reserve component (as
defined in section 101 of title 37, United States Code), is ordered or

 

24



--------------------------------------------------------------------------------

 

called to active duty after September 11, 2001 for a period in excess of 179
days or for an indefinite period may elect a distribution of all or part of his
Tax-Deferred Account and Roth Account in the form of a lump sum. Such election
may be made, in the form and manner prescribed by the Committee, at any time
during the period beginning on the date of such order or call (or January 1,
2009 if later) and ending at the close of the active duty period.

 

  (ii)

A Participant who is performing service in the uniformed services (as defined in
chapter 43 of title 38, United States Code) while on active duty for a period of
more than 30 days may elect a distribution of all or part of his Tax-Deferred
Account and Roth Account in the form of a lump sum. Such election may be made,
in the form and manner prescribed by the Committee, at any time during such
active duty period. If a Participant who has not terminated employment receives
a distribution under this clause (ii) that is not otherwise permitted under
clause (i) above or Section 8.07 of the Plan, the Participant shall be
prohibited from making Tax-Deferred Contributions or Roth Contributions under
this Plan during the six-month period beginning on the date of the distribution.
This clause (ii) is intended to satisfy the requirements of Code
Section 414(u)(12)(B) and shall be construed in a manner that will effectuate
this intent.

 

2.05

Transferred Participants

 

  (a)

If a Participant remains in the employ of an Employer or an Affiliated Employer
but ceases to be an Eligible Employee, his participation under the Plan shall be
suspended, provided, however, that during the period of his employment in such
ineligible position:

 

  (i)

he shall cease to have any right to elect Tax-Deferred or Roth Contributions or
to make Rollover Contributions;

 

25



--------------------------------------------------------------------------------

  (ii)

he shall not receive allocations of Matching Contributions or Special
Contributions;

 

  (iii)

he shall continue to participate in income allocations pursuant to
Section 4.02(a); and

 

  (iv)

the provisions of Articles 6 and 8 shall continue to apply.

 

  (b)

If an Employee again becomes an Eligible Employee, his rights and privileges as
an Eligible Employee under this Plan shall be restored. In addition, to the
extent applicable, the Employee’s Matching Contribution for the Plan Year in
which he again becomes an Eligible Employee shall be determined under
Section 3.02 after taking into account any tax-deferred, Roth and matching
contributions allocated to the Employee for such Plan Year under any qualified
defined contribution plan maintained by an Affiliated Employer in which the
Employee was participating immediately before he resumed Eligible Employee
status.

 

2.06

Termination of Employment and Termination of Participation

Under this Plan, termination of employment occurs on the date an Employee is no
longer employed with an Employer or an Affiliated Employer. An Eligible
Employee’s participation in the Plan shall terminate on the date he terminates
employment, unless the Participant is entitled to benefits under the Plan, in
which event his participation shall terminate when those benefits are
distributed to him.

 

26



--------------------------------------------------------------------------------

ARTICLE 3

Contributions

 

3.01

Tax-Deferred Contributions

 

  (a)

A Tax-Deferred Contribution represents an agreement by an Eligible Employee with
his Employer to accept a reduction in Compensation in consideration of a
contribution to the Plan by the Employer on the Participant’s behalf in the same
amount.

 

  (b)

In accordance with rules that the Committee shall prescribe from time to time,
an Eligible Employee may elect to enter into an agreement with his Employer as
described in Section 3.01(a) by indicating the amount of Tax-Deferred
Contributions he wishes to be contributed by his Employer. Tax-Deferred
Contributions shall be subject to the following:

 

  (i)

Tax-Deferred Contributions may be any whole percentage of a Participant’s
Compensation (determined without regard to the Maximum Compensation Limitation)
between one (1) percent and fifty (50) percent.

 

  (ii)

Except as provided in Section 2.04 or 3.07, a Participant’s Tax-Deferred
Contributions for any Plan Year may not exceed the Section 402(g) Limit for the
applicable Plan Year or fifty (50) percent of the Participant’s Compensation for
the Plan Year limited by the Maximum Compensation Limitation, if less.

 

  (iii)

Tax-Deferred Contributions shall be made by regular payroll reduction.

 

  (c)

Tax-Deferred Contribution elections are effective following the Participant’s
Enrollment Date or as soon as administratively feasible thereafter. An election
of Tax-Deferred Contributions shall remain in force until changed in the form
and manner specified by the Committee. A Participant may elect to cease
contributions at any time. Elections to increase, decrease or cease Tax-Deferred
Contributions are effective as soon as administratively possible following
receipt

 

27



--------------------------------------------------------------------------------

 

by the Committee. A Participant may not change his election with respect to
Tax-Deferred Contributions already made by payroll deduction. Notwithstanding
the foregoing, if a Participant is reclassified or transferred to an employment
category not included among Eligible Employees, deferrals shall cease as of the
first payroll period in which the reclassification or transfer is effective.

Notwithstanding any contrary provision of this Section 3.01, if the amount being
deducted from a Participant’s Compensation is changed due to an error by the
Company, the Participant shall be deemed to have elected to make such change, as
of the effective date of the change, if the Participant does not advise the
Committee in writing (or by any other means that is acceptable to the Committee)
of his objection to such change within 90 days after his receipt of the first
paycheck (or payroll advice) reflecting such change.

 

  (d)

Tax-Deferred Contributions shall be transmitted to the Trustee as of the
earliest date on which such contributions can reasonably be segregated from the
Employer’s general assets, but no later than the fifteenth business day of the
month following the payroll month in which the Tax-Deferred Contribution was
deducted from the Participant’s Compensation.

 

  (e)

All Tax-Deferred Contributions are subject to the limitations of Article 14 and
the further limitations of this Article.

 

3.02

Matching Contributions

 

  (a)

Each Employer will contribute, with respect to Participants employed by it who
have met the eligibility requirements set forth in Section 3.02(b), a Matching
Contribution equal to 50% of so much of the aggregate Tax-Deferred Contributions
and Roth Contributions made on behalf of the Participant for the Plan Year as do
not exceed 4% of the Participant’s Compensation for the Plan Year, determined
without regard to the Maximum Compensation Limitation, disregarding, for the
Plan Year in which the Participant first satisfies the eligibility requirements,
contributions made and Compensation earned before the Participant satisfies the
eligibility requirements or enrolls in the Plan, if later;

 

28



--------------------------------------------------------------------------------

 

provided, however, that Matching Contributions made on behalf of a Participant
for any Plan Year shall not exceed 2% of the Participant’s Compensation for the
Plan Year, limited by the Maximum Compensation Limitation.

 

  (b)

A Participant shall be eligible for Matching Contributions if he is a Covered
Employee who has attained age eighteen (18) and has reached the one-year
anniversary of his Employment Commencement Date; provided, however, that the
requirement that the Covered Employee attain age eighteen (18) shall not apply
to an ABC Employee.

 

  (c)

Notwithstanding the foregoing, Matching Contributions of the Employers are
discretionary and are not required.

 

  (d)

All Matching Contributions shall be paid to the Trustee no later than the time
prescribed by law for filing the federal income tax returns of the Employers,
including any extensions granted for the filing of such tax returns.

 

  (e)

All Matching Contributions are subject to the limitations of Article 14 and the
further limitations of this Article.

 

3.03

Special Contributions

 

  (a)

Special Contributions are not required and are made at each Employer’s
discretion.

 

  (b)

Special Contributions may be made to correct an Actual Deferral Percentage test
failure under Section 14.02, or to correct a Contribution Percentage test
failure under Section 14.03, provided that the requirements for taking such
contributions into account in such tests as set forth in applicable Treasury
regulations (including the requirement that such contributions not be
disproportionate) are met.

 

  (c)

Special Contributions are made on behalf of Participants who are not Highly
Compensated Employees and who are actively employed by the Employer on the last
day of the pay period for which a Special Contribution is made.

 

29



--------------------------------------------------------------------------------

  (d)

All Special Contributions shall be paid to the Trustee no later than the time
prescribed by law for filing the federal income tax returns of the Employers,
including any extensions granted for the filing of such tax returns.

 

  (e)

All Special Contributions are subject to the limitations of Article 14 and the
further limitations of this Article.

 

3.04

Deductibility Limitations and Form of Contribution

 

  (a)

In no event shall the aggregate Tax-Deferred, Roth, Matching and Special
Contributions of the Employers exceed the amount deductible by the Employers for
such Plan Year for income tax purposes as a contribution to the Trust under the
applicable provisions of the Code. All Participant Tax-Deferred or Roth
Contribution elections, Matching Contributions and Special Contributions are
specifically conditioned on such deductibility.

 

  (b)

All contributions of the Employers shall be in cash, except that Matching
Contributions and Special Contributions may be made in the form of Company
Stock.

 

3.05

Rollover Contributions

 

  (a)

Subject to Committee procedures and without regard to any limitations on
contributions set forth in this Plan, the Plan may receive from a Covered
Employee, regardless of whether he is an Eligible Employee, in cash, any portion
of:

 

  (i)

An Eligible Rollover Distribution (as defined in Section 8.05(d)(i)) paid to the
Covered Employee from a qualified trust described in Code Section 401(a), an
annuity plan described in Code Section 403(a), an annuity contract described in
Section 403(b) of the Code or an eligible plan under Section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state, provided that
the Covered Employee pays over such amount to the Trustee on or before the 60th
day after the day it was received by the Covered Employee;

 

30



--------------------------------------------------------------------------------

  (ii)

An Eligible Rollover Distribution (as defined in Section 8.05(d)(i)) paid as a
direct rollover to the Trustee on behalf of the Covered Employee by a qualified
trust described in Code Section 401(a), an annuity plan described in Code
Section 403(a), an annuity contract described in Section 403(b) of the Code or
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state; and

 

  (iii)

A distribution described in Code Section 408(d)(3)(A)(ii) (as modified by Code
Section 408(d)(3)(D)) from a conduit individual retirement account or annuity
paid to the Covered Employee provided that the Covered Employee pays over such
amount to the Trustee on or before the 60th day after the day it was received by
the Covered Employee.

 

  (b)

Notwithstanding the foregoing:

 

  (i)

the Plan shall not accept any after-tax amounts under this Section 3.05; that
is, amounts (other than Roth amounts described below in paragraph (iii)) that
would not be taxable to the Covered Employee upon distribution from this Plan;

 

  (ii)

the Plan shall not accept any amounts from a Covered Employee or on behalf of a
Covered Employee from a contributory individual retirement account or annuity of
the Covered Employee; and

 

  (iii)

the Plan may accept a “rollover” contribution to a Participant’s Roth Account
only if it is a direct rollover from another Roth contribution account under an
applicable retirement plan described in Code Section 402A(e)(1) and only to the
extent the rollover is permitted under the rules of Code Section 402(c).

 

31



--------------------------------------------------------------------------------

  (c)

Upon approval by the Committee the amount transferred to the Plan by the Covered
Employee shall be deposited by the Trustee. Any rollover Roth amounts accepted
pursuant to Section 3.05(b)(iii) shall be credited to the Covered Employee’s
Roth Account, and any other rollover amounts shall be credited to the Covered
Employee’s Rollover Account. A Covered Employee shall be 100% vested in his
Rollover Account and such Rollover Account shall share in allocations of income,
gains and losses from investment options.

 

  (d)

Upon a transfer described in this Section 3.05 by a Covered Employee who is not
a Participant, the Covered Employee’s Rollover Account shall represent his sole
interest in the Plan until he becomes a Participant.

 

  (e)

The Committee shall develop such other procedures and may require such
information from a Covered Employee desiring to make a rollover as it deems
necessary or desirable to determine that the proposed rollover will meet the
requirements of this Section 3.05 and that the amount rolled over qualifies for
rollover treatment pursuant to applicable provisions of the Code.

 

3.06

After Tax-Contributions

Voluntary after-tax contributions made by a Participant prior to January 1, 1987
are maintained in his After-Tax Account, which is 100% vested and nonforfeitable
at all times.

 

3.07

Catch-up Contributions

All Employees who are eligible to make Tax-Deferred Contributions under this
Plan and who have attained age 50 before the end of the Plan Year shall be
eligible to make catch-up contributions in accordance with and subject to the
limitations of Code Section 414(v). Such catch-up contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(a)(4), 401(k)(3), 401(k)(11), 401(k)(12),
410(b) or 416, as applicable, by reason of the making of such catch-up
contributions.

 

32



--------------------------------------------------------------------------------

3.08

Roth Contributions

 

  (a)

Eligible Employees will be permitted to make Roth Contributions. A Roth
Contribution represents an agreement by an Eligible Employee with his Employer
to (i) accept a reduction in Compensation in consideration of a contribution to
the Plan by the Employer on the Participant’s behalf in the same amount,
(ii) designate the contribution irrevocably, at the time of the election as a
Roth Contribution that is being made in lieu of all or a portion of the
Tax-Deferred Contribution the Participant is otherwise eligible to make under
Section 3.01 of the Plan; and (iii) provide that the contribution will be
treated by the Employer as includable in the Participant’s income pursuant to
Section 402A of the Code.

 

  (b)

An Eligible Employee may enter into an agreement with his Employer as described
in Section 3.08(a) in accordance with the same rules that apply to Tax-Deferred
Contributions under Section 3.01(b).

 

  (c)

An Eligible Employee’s aggregate Tax-Deferred and Roth Contributions shall not
exceed the limits set forth in Section 3.01(b), the limitations of Article 14,
or the further limitations of this Article.

 

  (d)

Roth Contribution elections and Roth Contributions shall be subject to Sections
3.01(c) and 3.01(d), respectively.

 

33



--------------------------------------------------------------------------------

ARTICLE 4

Allocations to Participants’ Accounts

 

4.01

Individual Accounts

The Committee shall create and maintain adequate records to disclose the
interest in the Trust Fund of each Participant and Beneficiary. Such records
shall be in the form of individual accounts and credits and charges shall be
made to such accounts in the manner herein described. When appropriate, a
Participant shall have any or all of the following separate accounts: a
Tax-Deferred Account, a Roth Account, a Matching Account, a Special Account, a
Rollover Account and an After-Tax Account. The maintenance of individual
accounts is only for accounting purposes, and a segregation of the assets of the
Trust Fund to each account shall not be required. Distributions and withdrawals
made from an account shall be charged to the account as of the date paid.

 

4.02

Account Allocations

The Accounts of Participants and Beneficiaries shall be adjusted in accordance
with the following:

 

  (a)

Income: As of each Valuation Date, each Investment Fund shall be revalued
separately. Based on such revaluation of the Investment Funds, each Account
shall be revalued as of the applicable Valuation Date to reflect its
proportionate share of investment experience since the immediately preceding
Valuation Date.

 

  (b)

Tax-Deferred Contributions: As of each Valuation Date, the Tax-Deferred
Contributions received by the Trust Fund since the immediately preceding
Valuation Date shall be allocated to the Tax-Deferred Accounts of the
Participants on whose behalf such contributions were made.

 

  (c)

Matching Contributions: As of each Valuation Date, the Matching Contributions
received by the Trust Fund since the immediately preceding Valuation Date shall
be allocated to the Matching Account of the Participants on whose behalf such
contributions were made.

 

34



--------------------------------------------------------------------------------

  (d)

Special Contributions: As of each Valuation Date, Special Contributions received
by the Trust Fund since the immediately preceding Valuation Date shall be
allocated to the Special Accounts of Participants who are not Highly Compensated
Employees and who were actively employed on the last day of the pay period for
which the Special Contribution was made. The allocation for each Participant
eligible to receive a share of the allocation shall be equal to the total amount
of the Special Contribution divided by the total number of Participants eligible
to receive an allocation of Special Contributions. Therefore, each eligible
Participant shall receive the same dollar amount of allocation of Special
Contributions as each other eligible Participant.

 

  (e)

Rollover Contributions: As of each Valuation Date, the Rollover Contributions
received by the Trust Fund since the immediately preceding Valuation Date on
behalf of a Participant shall be allocated to such Participant’s Rollover
Account.

 

  (f)

Roth Contributions: As of each Valuation Date, the Roth Contributions and any
rollover Roth amounts received by the Trust Fund since the immediately preceding
Valuation Date shall be allocated to the Roth Accounts of the Participants on
whose behalf such Roth Contributions and Roth rollovers were made.

 

4.03

Limitation on Allocations

Notwithstanding any of the foregoing, the amount of contributions that may be
allocated to a Participant’s Aggregate Account for a Plan Year shall be subject
to the limitations under Sections 401(k), 401(m) and 415 of the Code as set
forth in Article 14.

 

35



--------------------------------------------------------------------------------

4.04

No Guarantee

The Employers, the Committee, and the Trustee do not guarantee the Participants
or their Beneficiaries against loss or depreciation or fluctuation of the value
of the assets of the Trust Fund.

 

4.05

Statement of Accounts

The Committee will furnish each Participant, each Alternate Payee, and each
Beneficiary of a deceased Participant, at least quarterly, a statement showing
the value of his Aggregate Account, the allocations to and distributions from
his Accounts, and such other information as may be required by applicable law.
No statement will be provided to a Participant or Beneficiary after the
Participant’s entire vested and nonforfeitable interest in his Accounts is
distributed.

 

36



--------------------------------------------------------------------------------

ARTICLE 5

Vesting

 

5.01

Nonforfeitability

Except as provided in Section 11.07 and Article 14, the interest of each
Participant in his Aggregate Account shall be 100% vested and nonforfeitable at
all times.

 

37



--------------------------------------------------------------------------------

ARTICLE 6

Investment Elections and Voting of Company Stock

 

6.01

Investment Options

 

  (a)

The assets of the Trust Fund shall be maintained in multiple Investment Funds so
as to provide alternative investment vehicles for the assets of the Plan. Such
separate funds shall include:

 

  (i)

Funds Investing in Company Stock. Each of the Company Stock funds described in
Section 6.01(a)(i)(A) shall be an Investment Fund under the Plan when indicated,
subject to Sections 6.01(a)(i)(B) through 6.01(a)(i)(F):

(A) The Company Stock funds offered under the Plan on and after the Effective
Date shall be as follows:

(I) The Company Stock Fund (a fund unitized as described in
Section 6.01(a)(i)(C)(I)) shall be an investment fund under the Plan through
October 4, 2010, after which it shall be replaced by the Company Stock ESOP Fund
described in Section 6.01(a)(i)(A)(II) and shall no longer be available under
the Plan. Before October 5, 2010, the Company Stock Fund shall consist of two
components, the ESOP component and the Non-ESOP component:

(a) The ESOP component shall constitute an “employee stock ownership plan”
within the meaning of Section 4975(e)(7) of the Code (herein referred to as the
“ESOP” with respect to periods before October 5, 2010). No contribution made to
the Plan for years beginning on or after the Effective Date may be contributed
to the ESOP component.

(b) The Non-ESOP component shall not constitute an “employee stock ownership
plan” within the meaning of Section 4975(e)(7) of the Code. The Non-ESOP
component shall be

 

38



--------------------------------------------------------------------------------

available for investment of contributions made for years beginning on or after
the Effective Date, but will not be available after October 4, 2010. If a
Participant has directed that all or any portion of the contributions to his
Account shall be invested in Company Stock, the Participant’s direction shall be
deemed to refer exclusively to the Non-ESOP component of the Company Stock Fund
in the case of contributions made for years beginning on or after the Effective
Date that are contributed before October 5, 2010.

Participant elections pursuant to Section 6.01(d)(ii) to transfer funds from
another Investment Fund into the Company Stock Fund that are effective before
October 5, 2010 shall be deemed to occur between the ESOP component of the
Company Stock Fund and the other Investment Fund. Participant elections pursuant
to Section 6.01(d)(ii) to transfer funds from the Company Stock Fund to another
Investment Fund that are effective before October 5, 2010 will be deducted first
from the Participant’s interest in the Non-ESOP component of the Company Stock
Fund; once all funds in the Non-ESOP component have been transferred, any
remaining funds necessary to complete the transfer will be deducted from the
Participant’s interest in the ESOP component.

(II) The Company Stock ESOP Fund (a share-accounted fund as described in
Section 6.01(a)(i)(C)(II)) shall be an Investment Fund under the Plan on and
after October 5, 2010. The Company Stock ESOP Fund shall constitute an “employee
stock ownership plan” within the meaning of Section 4975(e)(7) of the Code
(herein referred to as the “ESOP” with respect to periods on and after
October 5, 2010). No contribution made to the Plan on or after October 5, 2010
may be invested in the Company Stock ESOP Fund. However, all Participant Account
balances invested in the unitized Company Stock Fund described in
Section 6.01(a)(i)(A)(I) (including both the ESOP and Non-ESOP components) as of
the close of business on October 4, 2010 shall be

 

39



--------------------------------------------------------------------------------

transferred to and invested in the share-accounted Company Stock ESOP Fund as of
October 5, 2010. In addition, on and after October 5, 2010, Participants may
elect to transfer funds from another Investment Fund (other than the Company
Stock Non-ESOP Fund described in Section 6.01(a)(i)(A)(III)) into the Company
Stock ESOP Fund and to transfer funds from the Company Stock ESOP Fund to
another Investment Fund (other than the Company Stock Non-ESOP Fund) pursuant to
Section 6.01(d)(ii).

(III) The Company Stock Non-ESOP Fund (a share-accounted fund as described in
Section 6.01(a)(i)(C)(II)) shall be an Investment Fund under the Plan on and
after October 5, 2010. The Company Stock Non-ESOP Fund shall not constitute an
“employee stock ownership plan” within the meaning of Section 4975(e)(7) of the
Code. Contributions made to the Plan on or after October 5, 2010 that are
subject to a Participant’s direction to invest in Company Stock shall be
invested in the Company Stock Non-ESOP Fund. Participants may not elect to
transfer funds from another Investment Fund into the Company Stock Non-ESOP
Fund, although Participants may elect to transfer funds from the Company Stock
Non-ESOP Fund to another Investment Fund (other than the Company Stock ESOP Fund
described in Section 6.01(a)(i)(A)(II)) pursuant to Section 6.01(d)(ii). In each
Plan Year beginning on or after January 1, 2011, all assets of the Company Stock
Non-ESOP Fund shall be transferred to the Company Stock ESOP Fund as of the
earliest business day after the record date for the Company Stock dividend and
before the close of such year as is administratively practicable.

(B) The Company Stock funds described in Section 6.01(a)(i)(A) shall not be
managed investment funds and shall be invested, to the maximum extent
practicable, entirely in Company Stock at all times. Before October 5, 2010, to
satisfy daily Participant requests for

 

40



--------------------------------------------------------------------------------

transfers and payments, the Company Stock Fund described in
Section 6.01(a)(i)(A)(I) also shall include cash or short-term liquid
investments in accordance with this paragraph. The Committee shall, after
consultation with the Trustee, establish and communicate to the Trustee in
writing a target liquidity percentage and drift allowance for such short-term
liquid investments. The Trustee is responsible for ensuring that the actual cash
held in the Company Stock Fund before October 5, 2010 falls within the agreed on
range over time.

(C) (I) For periods before October 5, 2010, each Participant’s proportional
interest in the Company Stock Fund shall be measured in units of participation
rather than in shares of Company Stock. Such units shall represent a
proportionate interest in all of the assets of the Company Stock Fund, which
include shares of Company Stock, short-term investments and, at times,
receivables for dividends and/or Company Stock sold and payables for Company
Stock purchased. A Net Asset Value (“NAV”) per unit will be determined as of
each Valuation Date for each unit outstanding of the Company Stock Fund. The NAV
shall be adjusted by gains or losses realized on sales of Company Stock,
appreciation or depreciation in the market price of those shares owned, interest
on the short-term investments held by the Company Stock Fund, expenses that
pursuant to the Committee’s direction the Trustee accrues or pays from the
Company Stock Fund, commissions on purchases and sales of Company Stock, and as
otherwise provided in the Trust Agreement.

(II) For periods on or after October 5, 2010, each Participant’s proportional
interest in the Company Stock ESOP Fund or the Company Stock Non-ESOP Fund shall
be measured in full and fractional shares of Company Stock held by the Company
Stock ESOP Fund or the Company Stock Non-ESOP Fund, respectively.

 

41



--------------------------------------------------------------------------------

Any and all rights to sell Company Stock shall be administered in accordance
with the Company’s insider trading policy.

(D) The Company, the settlor of the Plan, intends the Company Stock funds
described in Section 6.01(a)(i)(A) to offer eligible employees opportunities to
invest indirectly in Company Stock and to participate in the performance of
Company Stock on terms similar to those that apply to Company shareholders. The
Company intends the Company Stock funds described in Section 6.01(a)(i)(A) to
offer such opportunities over an indefinite period of time during which the
performance of Company Stock could vary widely. The Company intends such Company
Stock funds to continue to offer such opportunities under all market conditions
and regardless of the current, recent, or historical performance of the Company
or Company Stock (for example, regardless of whether, over any period of time
(of whatever duration), the Company pays dividends to its shareholders and
regardless of whether, over any period of time (of whatever duration), the
market price of Company Stock (I) rises or falls, (II) is volatile or stable, or
(III) is high or low in relation to any reference point). The Company recognizes
that an investment in an undiversified fund, such as the Company Stock Fund, the
Company Stock ESOP Fund, or the Company Stock Non-ESOP Fund, is subject to
greater risk than is an investment in a diversified fund, and the Company
expects eligible employees to take that greater risk into account when deciding
whether to participate (or to continue participating) in any such fund.

(E) Because the purpose of the Company Stock funds described in
Section 6.01(a)(i)(A) is to offer eligible employees opportunities to invest
indirectly in Company Stock and to participate in the performance of such stock
on terms similar to those that apply to Company shareholders, the Plan’s
fiduciaries and administrators shall not (I) disclose material non-public
information regarding the Company or

 

42



--------------------------------------------------------------------------------

Company Stock to the Plan, to the Trustee or other Plan fiduciaries, or to
Participants or their Beneficiaries or Alternate Payees before such information
is publicly disclosed or (II) based on such non-public information (and before
such information is publicly disclosed), cause the Plan, the Trustee or other
Plan fiduciaries, or Participants or their Beneficiaries or Alternate Payees to
take any action with respect to Company Stock (such as buying or selling Company
Stock or directing funds into or out of a Company Stock fund described in
Section 6.01(a)(i)(A)).

(F) Each Participant shall be entitled to elect, at such time and such manner as
the Committee shall prescribe, to receive a distribution from the Plan of an
amount in cash equal to the Participant’s proportional interest in any dividends
paid with respect to Company Stock held on the record date for the dividend by
the ESOP component of the Company Stock Fund or the Company Stock ESOP Fund, as
applicable. A Participant may make such an election with respect to the
dividends paid on any given date only if the value of the Participant’s
proportional interest in the dividends paid on such date exceeds $10.
Participants shall not be entitled to elect under this subparagraph to receive a
distribution from the Plan of dividends paid with respect to Company Stock held
on the record date for the dividend by the Non-ESOP component of the Company
Stock Fund or the Company Stock Non-ESOP Fund, as applicable. Dividends paid
with respect to Company Stock held on the record date for the dividend by:

(I) the ESOP component of the Company Stock Fund or the Company Stock ESOP Fund,
as applicable, with respect to which no election to receive a cash distribution
has been made or is available, or

(II) the Non-ESOP component of the Company Stock Fund or the Company Stock
Non-ESOP Fund, as applicable,

 

43



--------------------------------------------------------------------------------

shall be reinvested in additional shares of Company Stock (before October 5,
2010, to the extent it is unnecessary to retain such dividends as cash to
maintain any target liquidity percentage), and the Aggregate Accounts of
eligible Participants will be credited with additional units of participation
for reinvestments before October 5, 2010 and additional shares and/or fractional
shares of Company Stock for reinvestments on or after October 5, 2010.

 

  (ii)

Other Funds. Additional Investment Funds may be established by the Committee,
which (except to the extent provided to the contrary in this Section 6.01) shall
have the sole discretion to determine the number and character of such
additional Investment Funds. The Committee, in its sole discretion, shall have
the authority to limit or eliminate the availability of any of the Investment
Funds established pursuant to this Section 6.01(a)(ii); provided, however, that
the Committee, in its capacity as the Plan’s investment fiduciary, shall not
have the authority to limit or eliminate the availability of any Company Stock
fund described in Section 6.01(a)(i)(A).

 

  (b)

Subject to the provisions of Section 6.01(f), the Committee shall adopt such
rules and procedures as it deems advisable with respect to all matters relating
to the selection and use of the Investment Funds, provided that all Participants
are treated uniformly.

 

  (c)

Except to the extent that a Participant’s loan is considered a separate
investment pursuant to Section 7.01, each Participant shall designate the
Investment Fund(s) (to the extent such Investment Fund(s) are available for new
contributions) under which his Tax-Deferred, Roth, After-Tax, Rollover,
Matching, and Special Contributions and loan repayments under Article 7 are to
be invested. Such designation shall be in the form and manner prescribed by the
Committee. If a Participant fails to designate the Investment Fund(s) under
which any of his contributions are to be invested, such contributions shall be
invested in the default Investment Fund(s) specified in the Trust Agreement.

 

44



--------------------------------------------------------------------------------

  (d)

A Participant may (i) change his election of Investment Funds with respect to
his future contributions, or (ii) redesignate the proportions and/or the
Investment Funds in which amounts already allocated to his Tax-Deferred, Roth,
After-Tax, Rollover, Matching, and Special Accounts shall be invested (to the
extent such Investment Fund(s) are available to accept contributions or
transferred amounts). Elections made under this Section 6.01(d) shall be in the
form and manner prescribed by the Committee, and shall be subject to any
limitations described elsewhere in this Section 6.01.

 

  (e)

If a Participant dies, his Beneficiary has the same investment election rights
as the Participant had prior to his death, until the Participant’s Aggregate
Account is distributed to the Beneficiary.

 

  (f)

The Plan, including its constituent ESOP, is intended to constitute a plan
described in Section 404(c) of ERISA and Title 29 of the Code of Federal
Regulations, Section 2550.404c-1. As such, the Plan’s fiduciaries may be
relieved of liability for any losses that are the direct and necessary result of
investment instructions given by a Participant or a Beneficiary.

 

  (g)

Each Participant is solely responsible for the selection of his investment
options. The Trustee, the Committee, the Employers, and the officers,
supervisors and other employees of the Employers are not empowered to advise a
Participant as to the manner in which his accounts shall be invested. The fact
that an Investment Fund is available to Participants for investment under the
Plan shall not be construed as a recommendation for investment in that
particular Investment Fund.

 

45



--------------------------------------------------------------------------------

  (h)

Notwithstanding the foregoing provisions of Sections 6.01(a) through (g), the
Plan shall comply with the diversification requirements of Section 401(a)(35) of
the Code and Treasury regulations and other applicable guidance issued
thereunder. In this respect, a Participant, Beneficiary, or Alternate Payee
shall be eligible to transfer all or part of the portion of his Aggregate
Account that is invested (I) before October 5, 2010, in the Company Stock Fund
or (II) on or after October 5, 2010, in the Company Stock ESOP Fund or the
Company Stock Non- ESOP Fund to any of the other available Investment Funds (to
the extent available for transfers in), as provided in Section 6.01(c) or (d).
In addition:

 

  (i)

The Investment Funds described in Section 6.01(a) shall include not less than
three Investment Funds, other than any Company Stock fund described in
Section 6.01(a)(i)(A), into which a Participant, Beneficiary, or Alternate Payee
may elect to transfer amounts invested in such a Company Stock fund. Each such
additional Investment Fund shall be diversified and have materially different
risk and return characteristics (or shall qualify to be treated as such pursuant
to Treasury regulations or other applicable guidance).

 

  (ii)

The rules adopted by the Committee pursuant to Section 6.01(b):

(A) shall provide Participants, Beneficiaries, and Alternate Payees with
reasonable, periodic opportunities to direct the transfer described in (i),
occurring not less frequently than quarterly; and

(B) shall not impose direct or indirect restrictions or conditions with respect
to investment in any Company Stock fund described in Section 6.01(a)(i)(A) that
are not imposed on investments in other Investment Funds, other than
restrictions or conditions required or designed to ensure compliance with
securities laws (such as, the rules that permit a three-day settlement period
for securities transactions) or such other restrictions or conditions as may
otherwise be permitted under Treasury regulations or other applicable guidance.

 

  (iii)

The Committee shall notify Participants, Beneficiaries, and Alternate Payees of
their diversification rights at the time, in the manner, and to the extent
required pursuant to Section 101(m) of ERISA and regulations and other guidance
issued thereunder.

 

46



--------------------------------------------------------------------------------

6.02

Voting of Company Stock

 

  (a)

Voting. Each Participant with an interest in any Company Stock fund described in
Section 6.01(a)(i)(A) shall have the right to direct the Trustee as to the
manner in which the Trustee is to vote (including not to vote):

 

  (i)

before October 5, 2010, that number of shares of Company Stock attributable to
the units of participation in the Company Stock Fund that are credited to the
Participant’s Aggregate Account, or

 

  (ii)

on or after October 5, 2010, the full and fractional shares of Company Stock
held by the Company Stock ESOP Fund and the Company Stock Non-ESOP Fund that are
credited to the Participant’s Aggregate Account,

in either case, hereinafter referred to as the “Participant’s interest in
Company Stock.” Directions from a Participant to the Trustee concerning the
voting of Company Stock shall be communicated in writing, or by such other means
as is agreed upon by the Trustee and the Committee. These directions shall be
held in confidence by the Trustee and shall not be divulged to the Committee,
the Company, or any officer or employee thereof, or any other person except to
the extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee’s services hereunder. Upon its receipt of the
directions, the Trustee shall vote the shares of Company Stock reflecting the
Participant’s interest in Company Stock as directed by the Participant. Except
as otherwise required by law, the Trustee shall vote shares of Company Stock
reflecting the Participant’s interest in Company Stock for which it has received
no direction from the Participant in the same proportion on each issue as it
votes those shares reflecting Participants’ interests in Company Stock for which
the Trustee has received voting directions from Participants.

 

  (b)

Tender and Exchange Offers. Each Participant with an interest in any Company
Stock fund described in Section 6.01(a)(i)(A) shall have the right to direct the
Trustee to tender or not to tender some or all of the shares of Company Stock

 

47



--------------------------------------------------------------------------------

 

reflecting such Participant’s interest in Company Stock described in the first
sentence of Section 6.02(a). Directions from a Participant to the Trustee
concerning the tender of Company Stock shall be communicated in writing, or by
such other means as is agreed upon by the Trustee and the Committee. These
directions shall be held in confidence by the Trustee and shall not be divulged
to the Committee, the Company, or any officer or employee thereof, or any other
person except to the extent that the consequences of such directions are
reflected in reports regularly communicated to any such persons in the ordinary
course of the performance of the Trustee’s services hereunder. The Trustee shall
tender or not tender shares of Company Stock as directed by the Participant.
Except as otherwise required by law, the Trustee shall not tender shares of
Company Stock reflecting a Participant’s interest in Company Stock for which it
has received no direction from the Participant.

 

  (i)

Withdrawal of Tender. A Participant who has directed the Trustee to tender some
or all of the shares of Company Stock reflecting the Participant’s interest in
Company Stock may, at any time prior to the tender offer withdrawal deadline,
direct the Trustee to withdraw some or all of the tendered shares reflecting the
Participant’s interest, and the Trustee shall withdraw the directed number of
shares from the tender offer prior to the tender offer withdrawal deadline. A
Participant shall not be limited as to the number of directions to tender or
withdraw that the Participant may give to the Trustee.

 

  (ii)

Tender Proceeds. A direction by a Participant to the Trustee to tender shares of
Company Stock reflecting the Participant’s interest in Company Stock shall not
be considered a written election under the Plan by the Participant to withdraw,
or have distributed, any or all of his withdrawable interest in the Plan. The
Trustee shall credit to each Account of the Participant from which the tendered
shares were taken the proceeds received by the Trustee in exchange for the
shares of Company Stock tendered from the Account. Pending receipt of directions
from the

 

48



--------------------------------------------------------------------------------

 

Participant or the Committee, as provided in the Plan, as to which of the
remaining Investment Funds the proceeds should be invested in, the Trustee shall
invest the proceeds in such Investment Fund(s) as may be prescribed by the Trust
Agreement.

 

  (iii)

Exchange Offers. All of the provisions of this Section 6.02(b) shall apply to
exchange offers as well as to tender offers.

 

  (c)

Other Shareholder Rights. With respect to all shareholder rights other than the
right to vote, the right to tender or exchange, and the right to withdraw shares
previously tendered, in the case of Company Stock, the Trustee shall follow the
procedures described in Section 6.02(a).

 

  (d)

Stock Conversions. All of the provisions of this Section 6.02 shall apply to
securities received as a result of a conversion of Company Stock.

 

49



--------------------------------------------------------------------------------

ARTICLE 7

Participant Loans

 

7.01

Loans to Active Participants

The Committee shall direct the Trustee to loan a Participant or Alternate Payee
who is actively employed by an Employer an amount from his Tax-Deferred, Roth,
After-Tax, Matching, Special and Rollover Accounts in accordance with the rules
of this Section and the Plan’s loan rules, which shall be considered to be a
part of the Plan.

 

  (a)

A Participant or Alternate Payee may have only one outstanding loan at a time.

 

  (b)

A Participant’s or Alternate Payee’s loan shall not be less than $1,000 and
shall not exceed the lesser of (i) $50,000, reduced to the extent of the
Participant’s or Alternate Payee’s highest outstanding loan balance during the
immediately prior 12-month period (ending the day before the new loan is
granted) under the Plan and any other qualified plan maintained by the Employer
or an Affiliated Employer or (ii) 50% of the total dollar value of the
Participant’s or Alternate Payee’s Tax-Deferred, Roth, After-Tax, Matching,
Special and Rollover Accounts as of the date the loan is made.

 

  (c)

Spousal Consent for a loan will not be required.

 

  (d)

All loans shall be subject to the approval of the Committee and to such rules or
regulations as the Committee shall adopt.

 

  (e)

An application for a loan by a Participant or Alternate Payee shall be made in
accordance with the administrative procedures set forth by the Committee.

 

  (f)

Each loan shall be made at a reasonable rate of interest determined in
accordance with the Plan’s loan rules. The interest rate so determined with
respect to a particular loan shall be fixed for the duration of such loan. Each
loan shall be secured by the balance remaining in the borrower’s Aggregate
Account or by such other security as the Committee may deem to be adequate.

 

50



--------------------------------------------------------------------------------

  (g)

Each loan shall be treated as a separate investment of the funds credited to a
Participant’s or Alternate Payee’s Tax-Deferred, Roth, After-Tax, Matching,
Special or Rollover Account.

 

  (h)

For loans funded on or after the Effective Date, loan proceeds shall be taken
from the Participant’s or Alternate Payee’s Aggregate Accounts in the following
order:

 

  (i)

first, the Rollover Account;

 

  (ii)

second, that portion of the Tax-Deferred Account attributable to Tax-Deferred
Contributions that are not catch-up contributions described in Section 3.07
(with amounts attributable to Tax-Deferred Contributions made before 2003 taken
first to the extent such amounts are accounted for separately);

 

  (iii)

third, the After-Tax Account;

 

  (iv)

fourth, that portion of the Tax-Deferred Account attributable to Tax-Deferred
Contributions that are catch-up contributions described in Section 3.07;

 

  (v)

fifth, the Matching Account; and

 

  (vi)

lastly, the Roth Account.

 

  (i)

In accordance with Code Section 72(p)(3), the Committee shall notify the
borrower that no interest deduction can be claimed with respect to any loan
secured by the borrower’s Tax-Deferred Account or Roth Account.

 

  (j)

Loan documentation will be processed within the time periods established by the
Committee in its administrative procedures.

 

7.02

Repayment of Loans

 

  (a)

The period of repayment for any loan shall be arrived at by agreement between
the Committee and the borrower, but all loans shall become due and payable on

 

51



--------------------------------------------------------------------------------

 

termination of employment. The repayment period shall be in full year increments
and shall not exceed five (5) years, except that a 30-year repayment period may
apply to any loan used for the purpose of purchasing a home that is the
Participant’s or Alternate Payee’s principal residence.

 

  (b)

Loans may be repaid in full at any time. Partial prepayment is not allowed.

 

  (c)

On the Participant’s or Alternate Payee’s termination of employment, the full
amount of the loan becomes due and payable, regardless of whether a distribution
is made pursuant to Section 8.03 at that time.

 

  (d)

Repayment of loans shall be by regular payroll deduction, and all loans shall be
contingent on the borrower’s payroll deduction authorization, provided that if a
Participant is subsequently granted an unpaid leave of absence or is transferred
to an Affiliated Employer or a position or location with the Employer that is
not covered by the Plan (or ceases to have sufficient compensation from which
the loan payment can be made), the Participant must continue to make timely
level installment payments of principal and interest, by certified check, bank
check, or money order or by such other method as may be prescribed by the
Committee. Loan payments shall be transmitted to the Trustee in accordance with
the Committee’s usual administrative practice, provided that, if a Participant’s
loan is funded in part by an amount attributable to his Roth Account, a
proportionate share of each of the Participant’s loan payments shall be
allocated to the Participant’s Roth Account.

 

  (e)

Loan defaults shall be treated as taxable distributions pursuant to Code
requirements, but may not be applied to the borrower’s collateral in his
Tax-Deferred, Roth, Matching, or Special Account until such time as a
distribution from such accounts could otherwise be made under the Plan.

 

  (f)

Notwithstanding the foregoing, in the event a Participant enters qualified
military service as defined in Section 2.04(b), loan repayments shall be
suspended (and interest shall cease to accrue) during the period of service, and
the period of

 

52



--------------------------------------------------------------------------------

 

repayment shall be extended by the number of months of the period of qualified
military service; provided, however, if the Participant incurs a termination of
employment and requests a distribution pursuant to Article 8, the loan shall be
canceled, and the outstanding loan balance shall be distributed pursuant to
Article 8.

 

53



--------------------------------------------------------------------------------

ARTICLE 8

Distributions to Participants and Beneficiaries

 

8.01

Withdrawals from After-Tax Account and Rollover Account

 

  (a)

A Participant may elect to withdraw amounts credited to his After-Tax Account,
provided that the minimum withdrawal amount shall be $250 or, if less, the total
value of the Participant’s After-Tax Account.

 

  (b)

A Participant may elect to withdraw amounts credited to his Rollover Account,
provided that the minimum withdrawal amount shall be $250 or, if less, the total
value of the Participant’s Rollover Account.

 

  (c)

Elections under this Section 8.01 shall be on forms approved by the Committee
for that purpose.

 

8.02

Hardship Withdrawals

 

  (a)

A Participant who either:

 

  (i)

has not terminated employment, or

 

  (ii)

has terminated employment but is a former ABC Employee who first became a member
under the ABC, Inc. Savings & Investment Plan before January 1, 1995,

may request a distribution in the event the Participant has a hardship as
defined in subsections (b) and (c). Hardship withdrawals are limited to the
excess of the total amount of the Participant’s Rollover Account, the total
amount of the Participant’s Matching Account, the value of the Participant’s
Tax-Deferred Account as of December 31, 1988, plus the principal of the
Participant’s Tax-Deferred Contributions made from and after January 1, 1989 and
the principal of the Participant’s Roth Contributions over any outstanding loan
the Participant may have and the sum of any prior hardship withdrawals. A
hardship withdrawal shall not be made for an amount less than $250.

 

54



--------------------------------------------------------------------------------

  (b)

A distribution will be made on account of hardship only if the distribution is
necessary to satisfy an immediate and heavy financial need of the Participant.
For purposes of this Plan, a distribution is made on account of an immediate and
heavy financial need of the Participant only if the distribution is for:

 

  (i)

the payment of medical expenses described in Section 213(d) of the Code incurred
or to be incurred by the Participant, the Participant’s Spouse, any dependents
of the Participant (as defined in Section 152 of the Code, but without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)), or the Participant’s Beneficiary;

 

  (ii)

costs directly related to the purchase of a principal residence for the
Participant or a major rehabilitation of the living quarters of the
Participant’s principal residence, but excluding mortgage payments;

 

  (iii)

the payment of tuition, related educational fees, room and board for up to the
next twelve (12) months of post-secondary education for the Participant, his or
her Spouse, children, dependents (as defined in Code Section 152, but without
regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)), or the Participant’s
Beneficiary;

 

  (iv)

the prevention of the eviction of the Participant from his principal residence
or foreclosure on the mortgage of the Participant’s principal residence;

 

  (v)

the payment of burial or funeral expenses for the Participant’s Spouse, child,
parent, mother-in-law, father-in-law, other dependents (as defined in Code
Section 152, but without regard to Section 152(d)(1)(B)), or Beneficiary; or

 

  (vi)

the payment of expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (without regard to whether the loss exceeds 10% of adjusted gross income).

 

55



--------------------------------------------------------------------------------

  (c)

A distribution will be considered necessary to satisfy an immediate and heavy
financial need of the Participant only if all three (3) of the following
requirements are satisfied:

 

  (i)

the distribution is not in excess of the amount required to relieve the
immediate and heavy financial need of the Participant (taking into account the
taxable nature of the distribution);

 

  (ii)

the Participant has obtained (or is currently obtaining) all distributions,
withdrawals, and loans available under the Plan and all other plans maintained
by any Employer or any Affiliated Employer (including any available distribution
of dividends described in Section 6.01(a)(i)(F)) other than hardship
distributions and the Participant represents in writing, on forms provided by
the Committee and by providing any documentation required by the Committee, that
the need cannot be relieved through reimbursement or compensation by insurance
or otherwise, by reasonable liquidation of the Participant’s assets, to the
extent such liquidation would not itself cause an immediate and heavy financial
need, by cessation of Tax-Deferred and Roth Contributions under the Plan, by
withdrawals, distributions (other than hardship distributions) or nontaxable
loans (at the time of the loan) from any plan maintained by any other entity by
which the Participant is employed, or by borrowing from commercial sources on
reasonable commercial terms; and

 

  (iii)

the Committee determines that it can reasonably rely on the Participant’s
written representation.

 

  (d)

Distributions pursuant to this Section will be made as soon as practicable
following the Committee’s approval of the Participant’s written request for
withdrawal and will be made in the form of a single lump sum payment. The
Committee may request any documentation it may require from a Participant to
make a determination that the Participant is eligible for a hardship withdrawal
hereunder.

 

56



--------------------------------------------------------------------------------

  (e)

A Participant who receives a hardship withdrawal under this Section 8.02 shall
be prohibited from making Tax-Deferred or Roth Contributions under this Plan and
elective deferrals and employee contributions under all other plans of the
Employer or an Affiliated Employer for six months after receipt of the
distribution.

 

  (f)

All hardship withdrawal elections must be made on forms approved by the
Committee for that purpose.

 

8.03

Distributions on Account of Termination of Employment

 

  (a)

Except as set forth in Section 8.03(c) below, distribution of a Participant’s
Aggregate Account shall commence as soon as practicable after the Participant’s
termination of employment. A Participant’s distributable Aggregate Account is
based on the value of that Account as of the Valuation Date the Aggregate
Account is to be distributed, except that there will be added to the value of
the Participant’s Aggregate Account the fair market value of any amounts
allocated to his Aggregate Account under Article 4 after that Valuation Date. If
a loan is outstanding from the Trust Fund to the Participant on the date of
distribution, the amount distributed will be reduced by the outstanding loan
balance. The distribution will be paid to the Participant’s Beneficiary in the
event the Participant’s termination of employment is caused by his death. In all
other cases, payment will be made to the Participant.

 

  (b)

Distributions will be in the form of a lump sum cash payment, except that the
Participant may request that any portion of the Participant’s Aggregate Account
that is invested in a Company Stock fund described in Section 6.01(a)(i)(A) will
be distributed in shares of Company Stock, plus cash for any fractional shares.

 

  (c)

If the Participant’s termination of employment is due to reasons other than
death and if the amount of his Aggregate Account (determined without regard to
the value of his Rollover Account) exceeds the Cashout Limit, the Committee will
not automatically distribute the Participant’s Aggregate Account. The Cashout
Limit is $1,000 for distributions after March 27, 2005.

 

57



--------------------------------------------------------------------------------

The Participant may elect an immediate lump sum distribution at any time after
his termination of employment; however, a Participant may elect to delay his
distribution until the earliest date that distribution of his Aggregate Account
must commence pursuant to Section 8.08. All elections under this Section 8.03(c)
shall be made in the manner approved by the Committee.

 

  (d)

If a Participant dies prior to receiving the lump sum distribution of his
Aggregate Account under this Section, the distribution shall be paid to the
Participant’s Beneficiary as soon as practical after the Participant’s death.
Notwithstanding the foregoing, in the event of the death of a Participant who is
an ABC Employee (including a former ABC Employee) before he has received
distribution of his Aggregate Account, distribution to such Participant’s
Beneficiary shall be made as of the Valuation Date coincident with or next
following the Participant’s normal retirement date (or the Participant’s date of
death if later) or as of such earlier Valuation Date as the Beneficiary may
elect in such form and manner, and at such time, as the Committee shall
prescribe, provided that the Beneficiary shall receive distribution no later
than the date on which distribution is required to be made pursuant to
Section 8.08. For purposes of the immediately preceding sentence, “normal
retirement date” shall mean the first day of the month coincident with or next
following the date the Participant attained or would have attained age 65.

 

  (e)

It is possible for a Participant or Beneficiary to receive a distribution under
this Section before all Matching and Special Contributions on behalf of the
Participant are made to the Trust Fund. In such case, such additional amounts
shall be paid to the Participant or Beneficiary as soon as practical after the
Trust Fund’s receipt thereof.

 

  (f)

If a Participant who terminated employment again becomes an Employee before
commencing a distribution of his Aggregate Account, no distribution from the

 

58



--------------------------------------------------------------------------------

 

Trust Fund will be made while he is an Employee, and amounts distributable to
him on account of his prior termination will be held in the Trust Fund until he
is again entitled to a distribution under the Plan. If a Participant who
terminated employment again becomes an Employee after commencing a distribution
of his Aggregate Account (including in a form other than a lump sum that may be
preserved in an Appendix to the Plan for account balances transferred to the
Plan from other plans), distributions that have begun shall continue while he is
an Employee. However, amounts, if any, that are contributed to the Plan by or on
behalf of the Employee during his reemployment will be held in the Trust Fund
until he is again entitled to a distribution under the Plan.

 

  (g)

Notwithstanding any provision of this Plan to the contrary, a lump sum payment
shall be made in lieu of all vested benefits if the value of the vested portion
of the Participant’s Aggregate Accounts (determined without regard to the value
of his Rollover Account) does not exceed the Cashout Limit. The Cashout Limit is
$1,000 for distributions after March 27, 2005.

 

8.04

Restrictions and Requirements on Distributions

 

  (a)

Except for distributions permitted under Section 8.01 with respect to
Participants who withdraw from their After-Tax Account or Rollover Account,
Section 8.02 with respect to Participants who suffer a hardship, Section 8.07
with respect to Participants who reach age 59- 1/2, or Section 2.04(i) for
certain Participants on active military duty, a Participant’s interest in the
Plan will not be distributed before the Participant’s termination of employment
or death; provided, however, that if:

 

  (i)

The Plan is terminated without the establishment or maintenance by the Employers
of an alternative defined contribution plan (within the meaning of Code
Section 401(k)(10), Section 1.401(k)-1(d)(4) of the Treasury regulations, and
other applicable guidance), or

 

59



--------------------------------------------------------------------------------

  (ii)

A Participant incurs a “severance from employment” (within the meaning of Code
Section 401(k)(2)(B), Section 1.401(k)-1(d)(2) of the Treasury regulations, and
other applicable guidance) on account of an Employer’s or Affiliated Employer’s
sale of the assets in a trade or business or sale of a subsidiary,

the Participant shall receive, or be entitled to receive payment of his Accounts
following such event in accordance with the provisions of this Article 8,
including Section 8.04(b).

 

  (b)

An event described in Section 8.04(a)(i) that otherwise would permit
distribution of a Participant’s interest in the Plan will not be treated as
described in Section 8.04(a)(i) unless the Participant receives a lump sum
distribution by reason of the event. A lump sum distribution for this purpose
will be a distribution described in Section 402(e)(4)(D) of the Code (without
regard to subclauses (I), (II), (III), and (IV) of clause (i) thereof).

 

  (c)

The provisions of this Section 8.04(c) will apply to restrict the Committee’s
ability to delay the commencement of distributions. Except as otherwise provided
in this Article 8, distribution of the Participant’s interest in his Aggregate
Account shall begin no later than the 60th day after the close of the Plan Year
in which occurs the latest of:

 

  (i)

The Participant’s 65th birthday;

 

  (ii)

The tenth anniversary of the date on which he became a Participant; or

 

  (iii)

The date he terminates employment.

 

  (d)

The provisions of Section 8.08 will apply to restrict a Participant’s ability to
delay distribution of benefits.

 

  (e)

The Committee or its delegate shall provide recipients of a benefit hereunder
with appropriate claim forms, election forms, withholding forms and an
officially approved notice supplied by the Secretary of the Treasury that
specifies certain information regarding the federal income tax treatment of Plan
benefits paid in the form of a lump sum.

 

60



--------------------------------------------------------------------------------

8.05

Method of Payment for Eligible Rollover Distributions

 

  (a)

Notwithstanding any provision of the Plan to the contrary, if a Distributee is
entitled to receive an Eligible Rollover Distribution that exceeds $200, the
Distributee may elect, at the time and in the manner prescribed by Committee and
in accordance with this Section 8.05, to have his Eligible Rollover Distribution
paid in accordance with one of the following methods:

 

  (i)

all of the Eligible Rollover Distribution shall be paid directly to the
Distributee;

 

  (ii)

all of the Eligible Rollover Distribution shall be paid as a Direct Rollover to
the Eligible Retirement Plan designated by the Distributee; or

 

  (iii)

the portion of the Eligible Rollover Distribution as designated by the
Participant, which portion shall be at least $500 or such lesser amount as the
Committee shall determine, shall be paid as a Direct Rollover to the Eligible
Retirement Plan designated by the Distributee and the balance of the Eligible
Rollover Distribution shall be paid directly to the Distributee.

 

  (b)

No less than thirty (30) days and no more than one hundred eighty (180) days
prior to the Distributee’s payment date, the Committee shall provide the
Distributee with an election form and a notice that satisfies the requirements
of Section 1.411(a)-11(c) of the Treasury regulations and Section 402(f) of the
Code.

 

  (c)

Notwithstanding the provisions of Section 8.05(b) above, distributions paid in
accordance with Section 8.05(a) may commence less than 30 days after the
material described in Section 8.05(b) is given to the Distributee provided that:

 

  (i)

If the Distributee is the Participant, the value of his Aggregate Accounts
(determined without regard to the value of his Rollover Account) does not exceed
the Cashout Limit. The Cashout Limit is $1,000 for distributions after March 27,
2005; or

 

61



--------------------------------------------------------------------------------

  (ii)

The Distributee is notified that he has the right to a period of at least
thirty (30) days after receipt of the material to decide whether or not to elect
a distribution and, after receipt of such notification, the Distributee
affirmatively elects to receive a distribution.

 

  (d)

The following definitions apply to the terms used in this Section 8.05:

 

  (i)

“Eligible Rollover Distribution” means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include:

(A) Any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten (10) years or more;

(B) Any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code;

(C) Any amount that is distributed on account of hardship; and

(D) Any other type of distribution that the Internal Revenue Service announces
(pursuant to regulation, notice or otherwise) is not an Eligible Rollover
Distribution pursuant to Section 402(c) of the Code.

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax contributions that
are not includible in an Employee’s gross income. However, such portion may be
paid only to (A) an individual retirement account or annuity described in Code
Section 408(a) or (b), or (B) an annuity contract described in Code
Section 403(b) or a qualified plan described in Code

 

62



--------------------------------------------------------------------------------

Section 401(a) or 403(a) that separately accounts for amounts so transferred
(and earnings thereon), including separately accounting for the portion that is
includible in gross income and the portion that is not so includible. Likewise,
a portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of Roth contributions, provided
that such portion may be paid only to (A) a Roth IRA described in
Section 408A(b) of the Code or (B) an applicable retirement plan described in
Section 402A(e)(1) of the Code that separately accounts for amounts so
transferred (and earnings thereon), and in either case, only to the extent the
rollover is permitted under the rules of Section 402(c) of the Code.

 

  (ii)

“Eligible Retirement Plan” means any of the following that accepts the
Distributee’s Eligible Rollover Distribution: (A) an individual retirement
account described in Section 408(a) of the Code, (B) an individual retirement
annuity described in Section 408(b) of the Code (other than an endowment
contract), (C) an annuity plan described in Section 403(a) of the Code, (D) a
qualified trust described in Section 401(a) of the Code, (E) an annuity contract
described in Section 403(b) of the Code, (F) an eligible plan under
Section 457(b) of the Code that is maintained by a state, political subdivision
of a state or any agency or instrumentality of a state or political subdivision
of a state and that agrees to separately account for amounts transferred into
such plan from this Plan, and (G) a Roth IRA described in Section 408A(b) of the
Code. This definition of Eligible Retirement Plan shall also apply in the case
of a distribution to a surviving Spouse or to a Spouse or former Spouse who is
the alternate payee under a qualified domestic relations order (as defined in
Code Section 414(p)). For a non-Spouse Beneficiary described in (iii)(C) below,
an eligible retirement plan shall include only an individual retirement plan or
annuity described in (A), (B), or (G), above, that is treated as an inherited
IRA of the Beneficiary.

 

63



--------------------------------------------------------------------------------

  (iii)

“Distributee” includes (A) an Employee or former Employee, (B) the Employee’s or
former Employee’s surviving Spouse and the Employee’s or former Employee’s
Spouse or former Spouse who is the Alternate Payee pursuant to a qualified
domestic relations order (with respect to the interest of the Spouse or former
Spouse), or (C) a non-Spouse Beneficiary of an Employee or former Employee (with
respect to the interest of the Beneficiary).

 

  (iv)

“Direct Rollover” means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

 

8.06

Recapture of Payments

 

  (a)

By error, it is possible that payments to a Participant or Beneficiary may
exceed the amounts to which the recipient is entitled. When notified of the
error, the recipient must return the excess to the Trust Fund. This requirement
is limited where explicit statutory provisions require limitation.

 

  (b)

To prevent hardship, repayment under Section 8.06(a) may be made in
installments, determined at the sole discretion of the Committee. A repayment
arrangement, however, may not be contrary to law, and it may not be used as a
disguised loan.

 

  (c)

If a Trustee is authorized by statute to recover some payments, no Plan
provision may be construed to contravene the statute.

 

8.07

Age 59 1/2 Withdrawals

A Participant who has attained age 59 1/2 and who has not terminated employment
may request a distribution from his Aggregate Account at any time, provided that
a distribution shall not be made for an amount less than $250. Such
distributions will be made as soon as practicable following the Committee’s
receipt of the Participant’s request for withdrawal (on forms approved by the
Committee) and will be made in the form of a single lump sum payment.

 

64



--------------------------------------------------------------------------------

8.08

Required Minimum Distributions

The following provisions will apply to limit a Participant’s ability to delay
the distribution of benefits.

 

  (a)

The provisions of this Section 8.08 will apply for purposes of determining
required minimum distributions.

 

  (i)

The requirements of this Section 8.08 will take precedence over any inconsistent
provisions of the Plan.

 

  (ii)

All distributions required under this Section 8.08 will be determined and made
in accordance with Treasury regulations under Code Section 401(a)(9).

 

  (b)

The Participant’s entire interest will be distributed or begin to be distributed
to the Participant no later than the Participant’s required beginning date.

 

  (c)

If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

 

  (i)

If the Participant’s surviving Spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or, if later, by December 31 of the calendar year in
which the Participant would have attained age 70 1/2.

 

  (ii)

If the Participant’s surviving Spouse is not the Participant’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

  (iii)

If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

65



--------------------------------------------------------------------------------

  (iv)

If the Participant’s surviving Spouse is the Participant’s sole designated
beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this Section 8.08(c), other than
Section 8.08(c)(i), will apply as if the surviving Spouse were the Participant.

For purposes of this Section 8.08(c) and Sections 8.08(g) through (j), unless
Section 8.08(c)(iv) applies, distributions are considered to begin on the
Participant’s required beginning date. If Section 8.08(c)(iv) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving Spouse under Section 8.08(c)(i).

 

  (d)

Unless the Participant’s interest is distributed in a single sum on or before
the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 8.08(e) through (j).

 

  (e)

During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

 

  (i)

The quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-(9) of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

 

  (ii)

If the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-(9) of the Treasury regulations, using the
Participant’s and Spouse’s ages as of the Participant’s and Spouse’s birthdays
in the distribution calendar year.

 

66



--------------------------------------------------------------------------------

  (f)

Required minimum distributions will be determined under Section 8.08(e)
beginning with the first distribution calendar year up to and including the
distribution calendar year that includes the Participant’s date of death.

 

  (g)

If the Participant dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the beneficiary, determined as follows:

 

  (i)

The Participant’s remaining life expectancy is calculated using the age of the
Participant on his or her birthday in the year of death, reduced by one for each
subsequent year.

 

  (ii)

If the Participant’s surviving Spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving Spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
distribution calendar years after the year of the surviving Spouse’s death, the
remaining life expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

 

  (iii)

If the Participant’s surviving Spouse is not the Participant’s sole designated
beneficiary, the beneficiary’s remaining life expectancy is based on the age of
the beneficiary on his birthday in the year following the year of the
Participant’s death, reduced by one for each subsequent year.

 

  (h)

If the Participant dies on or after the date distributions begin and there is no
designated beneficiary as of September 30 of the year after the year of the

 

67



--------------------------------------------------------------------------------

 

Participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant on his birthday in the year of death, reduced by one for each
subsequent year.

 

  (i)

If the Participant dies before the date distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in Section 8.08(c), but the
Participant’s entire interest will be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant’s surviving Spouse is the Participant’s
sole designated beneficiary and the surviving Spouse dies after the Participant
but before distributions to either the Participant or the surviving Spouse
begin, this Section 8.08(i) will apply as if the surviving Spouse were the
Participant.

 

  (j)

If the Participant dies before the date distributions begin and there is no
designated beneficiary as of September 30 of the year after the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

  (k)

The following definitions apply for purposes of this Section 8.08:

 

  (i)

“Designated beneficiary” or “beneficiary” means an individual who is designated
as the beneficiary under Section 1.08 of the Plan and is the designated
beneficiary under Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the
Treasury regulations.

 

  (ii)

“Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year that contains the Participant’s

 

68



--------------------------------------------------------------------------------

 

required beginning date. For distributions beginning after the Participant’s
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Section 8.08(c). The required minimum
distribution for the Participant’s first distribution calendar year will be made
on or before the Participant’s required beginning date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant’s required beginning date occurs, will be made on or before
December 31 of that distribution calendar year.

 

  (iii)

“Life expectancy” means life expectancy based on the Single Life Table under
Section 1.401(a)(9)-9 of the Treasury regulations.

 

  (iv)

“Account balance” means the Aggregate Account as of the last Valuation Date in
the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated to the Aggregate Account as of dates in the valuation calendar year
after the Valuation Date and decreased by distributions made in the valuation
calendar year after the Valuation Date. The account balance for the valuation
calendar year includes any amounts rolled over or transferred to the Plan either
in the valuation calendar year or in the distribution calendar year if
distributed or transferred in the valuation calendar year.

 

  (v)

“Required beginning date” means, for a Participant who is a five percent owner
(as defined in Code Section 416(i)), the April 1 following the calendar year in
which the Participant attains age 70 1/2. For any other Participant, required
beginning date means the April 1 following the later of the calendar year in
which he attains age 70 1/2 or the calendar year in which he terminates
employment.

 

  (l)

Notwithstanding anything to the contrary in this Section 8.08, effective for the
2009 distribution calendar year, a Participant who (i) would have been required
to

 

69



--------------------------------------------------------------------------------

 

receive required minimum distributions for the 2009 distribution calendar year
(“2009 RMDs”) but for the enactment of Code Section 401(a)(9)(H), (ii) would
have satisfied the requirement by receiving distributions from the Plan that are
either equal to the 2009 RMDs or one or more payments in a series of
substantially equal distributions (that include 2009 RMDs) made at least
annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancies) of the Participant and
his designated beneficiary, or for a period of at least 10 years (“Extended 2009
RMDs”), and (iii) has not set up scheduled payments but is receiving required
minimum distributions from the Plan automatically will not receive those
distributions for the 2009 distribution calendar year unless the Participant
elects to receive such distributions. Affected Participants will be given the
opportunity to make the elections described in the preceding sentence. A direct
rollover will be offered only for distributions that would be eligible rollover
distributions without regard to Code Section 401(a)(9)(H).

 

70



--------------------------------------------------------------------------------

ARTICLE 9

Administration of Plan

 

9.01

Plan Administrative Committee

The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan shall be assigned to the Investment and
Administrative Committee of The Walt Disney Company Sponsored Qualified Benefits
Plans and Key Employees Deferred Compensation and Retirement Plan (the
“Committee”), consisting of:

 

  (a)

The individuals holding, from time to time, the following positions within the
Company, who shall be voting members of the Committee:

Senior Executive Vice President and Chief Financial Officer

Senior Executive Vice President and General Counsel

Executive Vice President — Planning and Control

Senior Vice President and Treasurer

Senior Vice President — Human Resources

Senior Vice President — Compensation and Benefits; and

 

  (b)

The individuals holding, from time to time, the following positions within the
Company or Disney Worldwide Services, Inc., who shall be non-voting members of
the Committee:

Vice President — Financial Risk Management

Vice President — Counsel, Benefits

Vice President — Employee Benefits

If any of the Committee members ceases to hold a position specified above, then
he or she shall immediately cease to be a member of the Committee and his or her
successor in such position shall automatically become a Committee member. If any
of the positions listed in Section 9.01(a) or (b) is eliminated, the individual
holding the position that is most comparable to the eliminated position shall
become a member of the Committee.

 

71



--------------------------------------------------------------------------------

9.02

Duties of Committee

The members of the Committee shall elect a chairman from their number and a
secretary who may be but need not be one of the members of the Committee; may
appoint from their number such subcommittees with such powers as they shall
determine; and may authorize one or more of their number or any agent to execute
or deliver any instrument or make any payment on their behalf. In addition, the
Committee may retain counsel, employ agents, and provide for such clerical,
accounting, actuarial and consulting services as they may require in carrying
out the provisions of the Plan; and may allocate among themselves or delegate
all or such portion of the duties under the Plan, other than those granted to
the Trustee under the trust agreement adopted for use in implementing the Plan,
as they, in their sole discretion, shall decide.

 

9.03

Meetings

The Committee shall hold meetings on such notice, at such place or places, and
at such time or times as it may from time to time determine.

 

9.04

Actions By the Committee

Any act that the Plan authorizes or requires the Committee to do may be done, if
done at a meeting, by a majority of a quorum of members. A quorum is 50% of all
members of the Committee then in office. The action of that majority expressed
from time to time by a vote at a meeting shall constitute the action of the
Committee and shall have the same effect for all purposes as if assented to by
all members of the Committee at the time in office. Alternatively, any action
required or permitted to be taken by the Committee may be done by unanimous
written consent in lieu of a meeting.

 

9.05

Compensation and Bonding

No member of the Committee shall receive any compensation from the Plan for his
services as such. Except as may otherwise be required by law, no bond or other
security need be required of any member in that capacity in any jurisdiction.

 

72



--------------------------------------------------------------------------------

9.06

Establishment of Rules and Interpretation of Plan

The Committee shall have full discretionary power and authority as may be
necessary to carry out the provisions of the Plan and to control and manage the
operation and administration of the Plan, including, without limiting the
generality of the foregoing, the discretionary power to:

 

  (a)

promulgate and enforce rules and regulations as it deems necessary or
appropriate for the administration of the Plan;

 

  (b)

construe and interpret the Plan and decide all matters arising thereunder,
including the right to remedy possible ambiguities, inconsistencies, and
omissions and correct defects;

 

  (c)

make factual determinations and decide all questions relating to individuals’
eligibility for participation in the Plan, vesting, forfeitures, the amount,
manner and timing of payment, and the status of persons as Participants,
Employees, Covered Employees, Eligible Employees, Highly Compensated Employees,
Spouses, Beneficiaries, and Alternate Payees;

 

  (d)

require any person to furnish such documentation, information, or other matter
as the Committee may require for the proper administration of the Plan and as a
prerequisite to any payment or distribution by the Plan;

 

  (e)

direct that the Trust Fund be used to pay the reasonable administration expenses
of the Plan; and

 

  (f)

impose reasonable restrictions (including temporary prohibitions) on
Participants’ contribution elections, changes in contribution elections,
investment elections, changes in investment elections, loans, withdrawals, and
distributions to accommodate the administrative requirements of the Plan.

All decisions of the Committee relating to matters within its jurisdiction shall
be final, conclusive, and binding.

 

73



--------------------------------------------------------------------------------

9.07

Service in More Than One Fiduciary Capacity

Any individual, entity, or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the funds of the Plan.

 

9.08

Limitation of Liability

Except as and to the extent otherwise provided by applicable law, no liability
whatever shall attach to or be incurred by the members of the Committee or by
the shareholders, directors, officers, or employees of an Employer or an
Affiliated Employer under or by reason of any of the terms and conditions
contained in the Plan or in any of the contracts procured pursuant thereto or
implied therefrom.

 

9.09

Indemnification

To the maximum extent permitted by the Company’s by-laws, as amended from time
to time, the Company shall indemnify each member of the Committee, and each
director, officer, and employee or agent of the Company or an Affiliated
Employer against any expenses and liabilities that such person may incur as a
result of any act or failure to act, made in good faith, by such person in
relation to the Plan or the funds of the Plan.

 

9.10

Expenses of Administration

All expenses incurred prior to the termination of the Plan that shall arise in
connection with the administration of the Plan, including but not limited to the
compensation of the Trustee, administrative expenses and proper charges and
disbursements of the Trustee, and compensation and other expenses and charges of
any Enrolled Actuary, counsel, accountant, specialist, or other person who shall
be employed by the Committee in connection with the administration thereof,
shall be paid from the Trust Fund to the extent not paid by the Employers.

 

74



--------------------------------------------------------------------------------

9.11

Claims Procedures

 

  (a)

Every claim for benefits under the Plan by a person (hereinafter referred to as
“Claimant”) or by a Claimant’s authorized representative shall be filed by
submitting to the person (the “claim administrator”) designated by the
Committee, a written application on a form designated by the Committee. The
claim administrator shall process such application and approve or disapprove it.
Claims for benefits under the Plan other than disability benefits shall be
governed by Sections 9.11(b) through 9.11(f). Claims for disability benefits
under the Plan shall be governed by Section 9.11(g). Sections 9.11(h), 9.12, and
9.13 shall apply to all claims under the Plan, including, but not limited to
claims for benefits (both based on the terms of the Plan and those based on an
alleged violation of the law), claims for breach of fiduciary duty, and other
claims that some aspect of the Plan’s operation, administration or design or
some aspect of the Plan’s investments, is unlawful or violates the terms of the
Plan.

 

  (b)

If a Claimant is denied any benefits under the Plan (other than disability
benefits) either in total or in an amount less than the full benefit to which he
claims to be entitled, the claim administrator shall advise the Claimant of the
denial within 90 days after receipt of the claim by the claim administrator. The
claim administrator shall furnish the Claimant with a written notice setting
forth:

 

  (i)

The computation of the Claimant’s benefit, if any;

 

  (ii)

The specific reason or reasons for the denial;

 

  (iii)

The specific Plan sections on which the denial is based;

 

  (iv)

A description of any additional material or information necessary for the
Claimant to perfect his claim, if possible, and an explanation of why such
material or information is needed; and

 

  (v)

A description of the Plan’s claim review procedures, the time limits under such
procedures and a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of benefits on appeal.

 

75



--------------------------------------------------------------------------------

If unforeseeable or special administrative problems or circumstances require an
extension of time for processing the claim, the claim administrator shall
furnish a written notice to the Claimant prior to close of the 90-day period
explaining why an extension of time is needed and the approximate date by which
the claim administrator expects to have processed the claim. In no event shall
the claim administrator render a final decision on the validity of a claim later
than 180 days after the claim administrator initially receives the claim.

 

  (c)

Within 60 days of receipt of the information described in Section 9.11(b), the
Claimant or his duly authorized representative may file written appeal of the
determination with the Committee. As part of his appeal, the Claimant may submit
written comments, documents, records and other information relating to the
claim.

 

  (d)

As long as the Claimant’s appeal is pending (including the 60-day period
described in Section 9.11(c)) the Claimant or his duly authorized representative
shall be provided, upon request and free of charge, access to and copies of all
documents, records and other information relevant to the claim and may review
pertinent Plan documents and may submit issues and comments in writing to the
Committee.

 

  (e)

The Committee shall notify the Claimant in writing of the appeals decision
(whether or not adverse) in written or electronic form within a reasonable
period of time, but not later than 60 days after the Committee’s receipt of the
appeal. Notwithstanding, if the Committee determines that special circumstances
(for example, the need to hold a hearing) require an extension of time, the
Committee shall notify the Claimant of the reason or reasons for the extension
and of the date by which it expects to make its decision. This extended period
shall not exceed 60 days from the end of the initial 60-day period. The
Committee’s decision on

 

76



--------------------------------------------------------------------------------

 

appeal shall take into account all comments, documents, records and other
information submitted by the Claimant and relevant to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination.

 

  (f)

If the Committee decides to deny benefits on appeal, the Committee shall provide
the Claimant in writing with:

 

  (i)

The specific reason or reasons for the denial;

 

  (ii)

The specific Plan provisions on which the denial is made;

 

  (iii)

A statement that the Claimant is entitled to receive, upon request and free of
charge, access to and copies of all documents, records and other information
relevant to the claim; and

 

  (iv)

A statement regarding the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of benefits on appeal.

 

  (g)

If the Claimant seeks a disability benefit under the Plan, this Section 9.11(g)
shall govern the claim.

If the claim is wholly or partially denied the claim administrator shall advise
the Claimant of the denial within 45 days after receipt of the claim by the
claim administrator. If the claim administrator determines that an extension of
time for processing the claim is needed due to circumstances beyond the control
of the Plan, the claim administrator shall notify the Claimant prior to the
close of the 45-day period of the reasons for the extension and the approximate
date the claim administrator expects to have processed the claim. The extended
period shall not exceed 75 days after the initial receipt of the claim by the
claim administrator.

If the claim administrator determines that a second extension of time is needed
to process the claim due to circumstances beyond the control of the Plan, the
claim administrator shall notify the Claimant prior to the close of the 75-day
period of the reasons for the extension and the approximate date the claim
administrator

 

77



--------------------------------------------------------------------------------

expects to have processed the claim. The extended period shall not exceed 105
days after the initial receipt of the claim by the claim administrator. The
notice shall explain the standards on which an entitlement to a disability
benefit under the Plan is based and the unresolved issues that prevent a
decision on the claim and shall describe any additional information that is
needed to resolve the issues. The Claimant shall have at least 45 days from the
date of receipt of such notice to submit the additional information. If
additional information is requested, the time period for making a benefit
decision shall be tolled from the date on which the notice is sent to the
Claimant until the Claimant responds to the request.

The claim administrator shall furnish the Claimant with a written notice setting
forth:

 

  (i)

The specific reason or reasons for the denial;

 

  (ii)

The specific Plan sections on which the denial is based;

 

  (iii)

A description of any additional information necessary for the Claimant to
perfect his claim, if possible, and an explanation of why such material or
information is needed;

 

  (iv)

A description of the Plan’s claim review procedures, the time limits under such
procedures and a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of benefits on appeal; and

 

  (v)

If applicable, a copy of the internal rule, guideline or protocol that was
relied on to make the denial or a statement that such a rule was relied on and
that a copy of such rule will be provided free of charge to the Claimant upon
request.

Within 180 days following the receipt of the denial the Claimant or his duly
authorized representative may file written appeal of the denial with the
Committee. As part of his appeal, the Claimant may submit written comments,
documents, records and other information relating to the claim.

 

78



--------------------------------------------------------------------------------

As long as the Claimant’s appeal is pending (including the 180-day period
described in the preceding paragraph) the Claimant or his duly authorized
representative shall be provided, upon request and free of charge, access to and
copies of all documents, records and other information relevant to the claim and
may review pertinent Plan documents and may submit issues and comments in
writing to the Committee.

The Committee’s decision on appeal shall take into account all comments,
documents, records and other information submitted by the Claimant and relevant
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. Moreover, such decision shall
not defer to the initial determination and may not be conducted by the same
individual who made the initial determination nor by any subordinate of such
individual.

In deciding an appeal of any benefit determination that is based in whole or in
part on medical judgment, the Committee shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment; such health care professional may not
be an individual who was consulted in connection with the initial determination
nor by any subordinate of such individual. If the Claimant or his representative
so requests, the Committee shall notify the Claimant of the medical experts
whose advice was obtained by the Committee on behalf of the Plan in connection
with the benefit determination.

The Committee shall notify the Claimant in writing of the appeals decision
(whether or not adverse) in written or electronic form within a reasonable
period of time, but not later than 45 days after the Committee’s receipt of the
appeal. Notwithstanding, if the Committee determines that special circumstances
(for example, the need to hold a hearing) require an extension of time, the
Committee shall notify the Claimant of the reason or reasons for the extension
and of the date by which it expects to make its decision. This extended period
shall not exceed 45 days from the end of the initial 45-day period.

 

79



--------------------------------------------------------------------------------

If the Committee decides to deny benefits on appeal, the Committee shall provide
the Claimant in writing with:

 

  (i)

The specific reason or reasons for the denial;

 

  (ii)

The specific Plan sections on which the denial is based;

 

  (iii)

A statement that the Claimant is entitled to receive, upon request and free of
charge, access to and copies of all documents, records and other information
relevant to the claim;

 

  (iv)

A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following a denial of benefits on appeal;

 

  (v)

If applicable, a copy of the internal rule, guideline or protocol that was
relied on to make the denial or a statement that such a rule was relied on and
that a copy of such rule will be provided free of charge to the Claimant; and

 

  (vi)

If the denial is based on a medical judgment an explanation of the scientific or
clinical judgment for the determination or a statement that such explanation
will be provided free of charge to the Claimant on request.

 

  (h)

Any person eligible to receive benefits under the Plan shall furnish to the
claim administrator or the Committee any information or evidence requested by
the claim administrator or the Committee and reasonably required for the proper
administration of the Plan. Failure on the part of any person to comply with any
such request within a reasonable period of time shall be sufficient grounds for
delay in the payment of any benefits that may be due under the Plan until such
information or evidence is received by the claim administrator or the Committee.
If any person claiming benefits under the Plan makes a false statement that is

 

80



--------------------------------------------------------------------------------

 

material to the claim for benefits, the claim administrator or the Committee may
offset against future payments any amount paid to such person to which he was
not entitled under the provisions of the Plan.

 

9.12

Limitation on Actions

Neither:

 

  (a)

A claim or action to recover benefits allegedly due under the provisions of the
Plan or by reason of any law, nor

 

  (b)

A claim or action to enforce rights under the Plan, nor

 

  (c)

A claim or action to clarify rights to future benefits under the Plan, nor

 

  (d)

Any other claim or action that (I) relates to the Plan and (II) seeks a remedy,
ruling, or judgment of any kind against the Plan, the Committee, a Plan
fiduciary (within the meaning of Section 3(21) of ERISA), or a party in interest
(within the meaning of Section 3(14) of ERISA) with respect to the Plan

may be filed in any court—

 

  (i)

Until the claimant has exhausted the administrative review procedure set forth
in Section 9.11; and

 

  (ii)

Unless such claim or action is filed in a court with jurisdiction over such
claim or action no later than thirty-six (36) months after:

(A) In the case of a claim or action to recover benefits, the date the first
benefit payment was actually made or was allegedly due whichever is earlier;

(B) In the case of a claim or action to enforce a right, the date the Committee
or its delegate first denied the claimant’s request to exercise such right,
regardless of whether such denial occurred during administrative review pursuant
to Section 9.11;

 

81



--------------------------------------------------------------------------------

(C) In the case of a claim or action to clarify rights to future benefits, the
date the Committee first repudiated its alleged obligation to provide such
future benefits, regardless of whether such repudiation occurred during
administrative review pursuant to Section 9.11; or

(D) In the case of any other claim or action described in clause (d), above, the
earliest date on which the claimant knew or should have known of the material
facts on which such claim or action is based;

provided that if a request for administrative review pursuant to Section 9.11 is
pending before the claims administrator designated by the Committee to review
such claims when the 36-month period described in this paragraph (ii) expires,
the deadline for filing such claim or action in a court with proper jurisdiction
shall be extended to the date that is 60 calendar days after the final denial of
the claim on administrative review.

The period described by paragraph (ii), above, is hereafter referred to as the
“Applicable Limitations Period.” The Applicable Limitations Period replaces and
supersedes any limitations period that might otherwise be deemed applicable
under state or federal law in the absence of this Section 9.12. Except as
provided in the following two sentences, a claim or action filed after the
expiration of the Applicable Limitations Period shall be deemed time-barred. The
Committee shall have the discretion to extend the Applicable Limitations Period
upon a showing of exceptional circumstances that, in the opinion of the
Committee, provide good cause for extension. The exercise of this discretion is
committed solely to the Committee, and is not subject to review. Notwithstanding
the foregoing, neither paragraph (ii), above, nor the Applicable Limitations
Period shall apply to an action governed by Section 413 of ERISA.

 

9.13

Class Action Forum

 

  (a)

To the fullest extent permitted by law, any putative class action lawsuit
brought in whole or in part under Section 502 of ERISA (or any successor
provision) and relating to the Plan, the lawfulness of any Plan provision, the
administration of the

 

82



--------------------------------------------------------------------------------

 

Plan, the management, investment, or handling of Plan assets, or the performance
or non-performance of Plan fiduciaries or administrators shall be filed in one
of the following jurisdictions: (i) the jurisdiction in which the Plan is
principally administered, or (ii) the jurisdiction in which the largest number
of putative class members resides (or if that jurisdiction cannot be determined,
the jurisdiction in which the largest number of class members is reasonably
believed to reside).

 

  (b)

If any putative class action within the scope of Section 9.13(a) is filed in a
jurisdiction other than one of those described in Section 9.13(a), or if any
non-class action filed in such a jurisdiction is subsequently amended or altered
to include class action allegations, then the Plan, all parties to such action
that are related to the Plan (such as a Plan fiduciary, administrator, or party
in interest), all alleged Plan participants and beneficiaries shall take all
necessary steps to have the action removed to, transferred to, or re-filed in a
jurisdiction described in Section 9.13(a). Such steps may include, but are not
limited to, (i) a joint motion to transfer the action, or (ii) a joint motion to
dismiss the action without prejudice to its re-filing in a jurisdiction
described in Section 9.13(a), with any applicable time limits or statutes of
limitations applied as if the suit or class action allegation had originally
been filed or asserted in a jurisdiction described in Section 9.13(a) at the
same time that it was filed or asserted in a jurisdiction not described therein.

 

  (c)

The provisions of this Section 9.13 shall be waived if no party invokes them
within 120 days of the filing of a putative class action or the assertion of
class action allegations.

 

  (d)

This Section 9.13 does not relieve any putative class member of any obligation
existing under the Plan or by law to exhaust administrative remedies before
initiating litigation.

 

83



--------------------------------------------------------------------------------

ARTICLE 10

Management of Funds

 

10.01

Trust Agreement

All the funds of the Plan shall be held by a Trustee appointed from time to time
by the Committee under a Trust Agreement adopted, or as amended, by the
Committee for use in providing benefits under the Plan and paying its expenses
not paid directly by the Employers. The Employers shall have no liability for
the payment of benefits under the Plan or for the administration of the funds
paid over to the Trustee.

The Committee shall have the power to amend the Trust Agreement, and any other
funding vehicle document, to:

 

  (a)

comply with laws and regulations, or as otherwise may be desirable when prompted
by a change in law or regulation; and

 

  (b)

make any other change that may be necessary or desirable, provided that any
amendment adopted pursuant to this subsection shall not increase the Company’s
annual expense by more than five (5) million dollars.

 

10.02

Exclusive Benefit Rule

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan before satisfaction of all liabilities with respect to them. No person
shall have any interest in or right to any part of the earnings of the funds of
the Plan, or any right in, or to, any part of the assets held under the Plan,
except as and to the extent expressly provided in the Plan.

 

10.03

Committee Power and Duties

 

  (a)

The Committee may, in its discretion, appoint one or more investment managers
(within the meaning of Section 3(38) of ERISA) to manage (including the power to
acquire and dispose of) all or part of the assets of the Plan, as the Committee

 

84



--------------------------------------------------------------------------------

 

shall designate. In that event, authority over and responsibility for the
management of the assets so designated shall be the sole responsibility of that
investment manager.

 

  (b)

The Committee shall have the duty to advise any investment adviser or person
(including any investment manager) with discretionary investment authority over
all or a portion of the Plan’s Trust Fund of the investment objectives which
such person should observe. Such advice should, looking at the assets of the
Plan as a whole, take into account the short-term cash needed for benefit
payment as well as the long-term growth needed to discharge the Plan’s
liabilities. The Committee may make such changes in the appointment of the
Trustee or any investment advisers or investment managers, and may remove or
replace the Trustee or any investment adviser or investment manager, as it deems
advisable. The Committee also shall have the power and authority specified in
any agreements with the Trustee or any investment adviser or investment manager.

 

  (c)

With the approval of the Committee, a portion of the Plan’s Trust Fund may be
invested in the Trustee’s certificates of deposit, or in the Trustee’s pooled or
commingled qualified trust funds.

 

  (d)

Notwithstanding the foregoing, the Trust Fund shall consist of separate
Investment Funds as provided in Article 6, and to the extent required by
Participant elections, may be fully invested in Company Stock.

 

  (e)

The Committee shall prepare periodically a report of its actions that constitute
settlor activities with respect to the Plan and shall deliver a copy of such
report to the Board.

 

85



--------------------------------------------------------------------------------

ARTICLE 11

Assignments and Liens

 

11.01

Nonalienation

 

  (a)

Except as required by any applicable law or by subsection (c), no benefit under
the Plan shall in any manner be anticipated, assigned, or alienated, and any
attempt to do so shall be void. However, payment shall be made in accordance
with the provisions of any judgment, decree, or order that:

 

  (i)

creates for, or assigns to, a Spouse, former Spouse, child, or other dependent
of a Participant the right to receive all or a portion of the Participant’s
benefits under the Plan for the purpose of providing child support, alimony
payments, or marital property rights to that Spouse, child, or dependent;

 

  (ii)

is made pursuant to a state domestic relations law;

 

  (iii)

does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan; and

 

  (iv)

otherwise meets the requirements of Section 206(d) of ERISA, as amended, as a
qualified domestic relations order.

 

  (b)

Notwithstanding anything herein to the contrary, if the amount payable to the
Alternate Payee under the Qualified Domestic Relations Order does not exceed the
Cashout Limit, such amount shall be paid in one lump sum as soon as practicable
following the qualification of the order. If the amount exceeds the Cashout
Limit, it may be paid as soon as practicable following the qualification of the
order if the Qualified Domestic Relations Order so provides and the Alternate
Payee consents thereto; otherwise, it may not be payable before the earliest of
(i) the Participant’s termination of employment, (ii) the time such amount could
be withdrawn while still employed, or (iii) the Participant’s attainment of age
50. The Cashout Limit is $1,000 for distributions after March 27, 2005.

 

86



--------------------------------------------------------------------------------

  (c)

A Participant’s benefit under the Plan shall be offset or reduced by the amount
the Participant is required to pay to the Plan under the circumstances set forth
in Section 401(a)(13)(C) of the Code.

 

11.02

Qualified Domestic Relations Orders

Notwithstanding any provisions in this Plan to the contrary, the Committee shall
comply with any judgment, decree, or order that the Committee determines to be a
Qualified Domestic Relations Order.

 

  (a)

Establishment of Procedures. The Committee shall establish reasonable written
procedures to determine the qualified status of domestic relations orders and to
administer distributions under orders determined to be Qualified Domestic
Relations Orders, which procedures may include, without limitation, the adoption
of one or more model Qualified Domestic Relations Orders. Such procedures shall
be consistent with the requirements of Section 206(d) of ERISA and Sections
401(a)(13) and 414(p) of the Code. The Committee shall promptly notify the
affected Participant and any other Alternate Payee of the receipt of a domestic
relations order and the procedures for determining the qualified status of
domestic relations orders. Within a reasonable period after the receipt of such
order, the Committee shall determine whether such order is a Qualified Domestic
Relations Order and shall notify the Participant and each Alternate Payee of
such determination.

 

  (b)

Disposition of Benefits Pending Determination. During any period in which the
qualified status of a domestic relations order is being determined (by the
Committee, by a court, or otherwise), the Committee shall make arrangements to
account separately for the amounts that would have been payable to each
Alternate Payee if the order had been determined to be a Qualified Domestic
Relations Order. If within 18 months of the receipt of the order, the order (or
modification thereof) is determined to be a Qualified Domestic Relations Order,
the Plan shall pay the amounts that have been separately accounted for to the
person or persons entitled thereto. If within 18 months of the receipt of the
order

 

87



--------------------------------------------------------------------------------

 

it is determined that the order is not qualified, or the issue as to whether the
order is qualified is not resolved by the end of the 18-month period, then the
Plan shall pay the amounts that have been separately accounted for to the person
or persons, if any, who would have been entitled to payment of such amounts if
there had been no order. Any determination that an order is qualified that is
made after the close of the 18-month period shall apply prospectively only.

 

  (c)

Allocation of Expenses to Participant’s Account. Expenses incurred by the Plan
with respect to a putative Qualified Domestic Relations Order shall be charged
against the affected Participant’s Aggregate Account.

 

11.03

Facility of Payment

If the Committee shall find that a Participant or other person entitled to a
benefit is unable to care for his affairs because of illness or accident or is a
minor, the Committee may direct that any benefit due him, unless claim shall
have been made for the benefit by a duly appointed legal representative, be paid
to his Spouse, a child, a parent or other blood relative, or to a person with
whom he resides. Any payment so made shall be a complete discharge of the
liabilities of the Plan for that benefit.

 

11.04

Information

Each Participant, Beneficiary, or other person entitled to a benefit, before any
benefit shall be payable to him or on his account under the Plan, shall file
with the Committee the information that it shall require to establish his rights
and benefits under the Plan.

 

11.05

Construction

 

  (a)

Governing Laws. Except as otherwise provided by ERISA, this Plan and all
provisions thereof shall be construed and administered according to the laws of
the State of California.

 

  (b)

Title and Headings Not to Control. The titles to the Articles and the headings
of Sections in the Plan are placed herein for convenience of reference only and,
in the case of any conflict, the text of this instrument rather than such titles
or headings shall control.

 

88



--------------------------------------------------------------------------------

  (c)

Gender and Person. The masculine pronoun shall include the feminine, the
feminine pronoun shall include the masculine, and the singular shall include the
plural wherever the context so requires.

 

11.06

Proof of Death and Right of Beneficiary or Other Person

The Committee may require and rely on such proof of death and such evidence of
the right of any Beneficiary or other person to receive the value of the Plan
benefits of a deceased Participant as the Committee may deem proper, and its
determination of death and of the right of that Beneficiary or other person to
receive payment shall be conclusive.

 

11.07

Failure to Locate Recipient

In the event that the Committee is unable to locate a Participant or Beneficiary
who is entitled to payment under the Plan within five (5) years from the date
such payment was to have been made, the amount to which such Participant or
Beneficiary was entitled shall be declared a forfeiture and shall be used to
reduce future Matching Contributions to the Plan. If the Participant or
Beneficiary later is located, the benefit that was previously forfeited
hereunder shall be restored by means of additional Employer contributions to the
Plan.

 

11.08

Electronic Transmission of Notices to Participants

Notwithstanding any provision of the Plan to the contrary, any notice required
to be distributed to Participants, Beneficiaries and Alternate Payees pursuant
to the terms of the Plan may, at the direction of the Committee, be transmitted
electronically to the extent permitted by, and in accordance with any procedures
set forth in, applicable law and regulations.

 

89



--------------------------------------------------------------------------------

ARTICLE 12

Amendment, Merger and Termination

 

12.01

Amendment of Plan

 

  (a)

The Company, acting through the Board, reserves the right at any time and from
time to time, and retroactively if deemed necessary or appropriate, to amend in
whole or in part any or all of the provisions of the Plan. The Committee, or its
delegate, shall have the power to amend the Plan to:

 

  (i)

comply with laws and regulations, or as otherwise may be desirable when prompted
by a change in law or regulation; and

 

  (ii)

make any other change that may be necessary or desirable provided any amendment
adopted pursuant to this Section 12.01 shall not increase the Company’s annual
expense by more than five (5) million dollars.

 

  (b)

Any action required or permitted to be taken by the Board or the Committee under
the Plan shall be by resolution adopted by the Board or the Committee at a
meeting held either in person or by telephone or other electronic means, or by
unanimous written consent in lieu of a meeting.

 

  (c)

No amendment shall make it possible for any part of the funds of the Plan to be
used for, or diverted to, purposes other than for the exclusive benefit of
persons entitled to benefits under the Plan. No amendment shall be made that has
the effect of decreasing the accrued benefits of any Participant or of reducing
the nonforfeitable percentage of the accrued benefits of a Participant below the
nonforfeitable percentage computed under the Plan as in effect on the date on
which the amendment is adopted or, if later, the date on which the amendment
becomes effective.

 

12.02

Merger or Consolidation

The Plan may not be merged or consolidated with, and its assets or liabilities
may not be transferred to, any other plan unless each person entitled to
benefits under the Plan

 

90



--------------------------------------------------------------------------------

would, if the resulting plan were then terminated, receive a benefit immediately
after the merger, consolidation, or transfer that is equal to or greater than
the benefit he would have been entitled to receive immediately before the
merger, consolidation, or transfer if the Plan had then terminated. The purpose
of this Section 12.02 is to comply with the provisions of Code Section 414(l)
and shall be interpreted and construed consistent with Code Section 414(l) and
Treasury regulations thereunder. This Section 12.02 shall not be construed in a
manner that would impose limitations that are more stringent than those required
by Code Section 414(l).

 

12.03

Additional Participating Employers

 

  (a)

With the consent of the Company, any subsidiary or affiliated corporation or
division of such corporation may adopt the Plan for its Eligible Employees. An
Employer adopting the Plan shall compile and submit all information required by
the Committee with reference to its Eligible Employees. An entity will be
considered to have adopted the Plan with the consent of the Company if it takes
significant action that is consistent with the adoption of the Plan, the Board
or Committee is aware of the action, and neither objects to the action.

 

  (b)

If an entity adopts the Plan in accordance with Section 12.03(a), or if any
persons become Employees of an Employer as the result of merger or consolidation
or as the result of acquisition of all or part of the assets or business of
another company, the Company shall determine to what extent, if any, previous
service with the subsidiary or associated company shall be recognized under the
Plan, but subject to the continued qualification of the trust for the Plan as
tax-exempt under the Code.

 

  (c)

A participating Employer may withdraw its participation in the Plan upon
appropriate action by it. In addition, an Employer will cease to participate in
the Plan from and after the date it ceases to be an Affiliated Employer. In
either event, the assets of the Plan held on account of Participants in the
employ of that Employer, and any unpaid Aggregate Accounts of all Participants
who have separated from the employ of that Employer, shall be determined by the

 

91



--------------------------------------------------------------------------------

 

Committee. Subject to the provisions of Section 8.04, those assets shall be
distributed as provided in Section 12.05 if the Plan is terminated or partially
terminated as a result of the withdrawal of such Employer. Otherwise, benefits
payable to Employees employed by the withdrawing Employer shall be payable to
such Employees when due under the Plan, but such Employees shall not be
considered Eligible Employees from and after the date of withdrawal by their
Employer.

 

12.04

Termination of Plan

The Company may terminate the Plan for any reason at any time.

 

12.05

Distribution of Assets on Plan Termination or a Complete Discontinuance of
Contributions

 

  (a)

Subject to the provisions of Section 8.04, in case of termination of the Plan or
a complete discontinuance of contributions under the Plan, the rights of
Participants to the benefits accrued under the Plan to date of termination or
discontinuance of contributions shall remain fully vested and nonforfeitable.

 

  (b)

After providing for payment of any expenses properly chargeable against the
Trust Fund, the Committee may direct the Trustee to distribute assets remaining
in the Trust Fund. Distributions to Participants or Beneficiaries may be in cash
or in kind and are not subject to the regular distribution provisions of this
Plan except that distributions must be in a form that the Committee deems
consistent with statutory requirements. Except as specifically provided
otherwise by law, the Committee’s determination is conclusive on all persons.

 

  (c)

In the event of a partial termination of the Plan, the provisions of this
Section shall be applicable to the Participants affected by the partial
termination.

 

12.06

Notification of Termination

On a termination of the Plan in accordance with this Article, the Committee
shall notify the Employers, the Trustee, the Participants, and all other
necessary parties. The

 

92



--------------------------------------------------------------------------------

Committee shall thereafter continue the administration of the Plan for the
purpose of winding up its affairs and may take all action reasonably required to
accomplish such purpose.

 

93



--------------------------------------------------------------------------------

ARTICLE 13

Top-Heavy Provisions

 

13.01

Priority Over Other Plan Provisions

If the Plan is or becomes a Top-Heavy Plan in any Plan Year, the provisions of
this Article shall supersede any conflicting provisions of the Plan. However,
the provisions of this Article shall not operate to increase the rights or
benefits of Participants under the Plan except to the extent required by the
Code Section 416 and other provisions of law applicable to Top-Heavy Plans.

 

13.02

Definitions Used in this Article

The following words and phrases, when used with initial capital letters, will
have the meanings set forth below.

 

  (a)

“Defined Benefit Plan” means a qualified plan other than a Defined Contribution
Plan.

 

  (b)

“Defined Contribution Plan” means the tax-qualified plan described in
Code Section 414(i).

 

  (c)

“Determination Date” means, for the first Plan Year of the Plan, the last day of
the Plan Year and, for any subsequent Plan Year, the last day of the preceding
Plan Year.

 

  (d)

“Includable Compensation” means Statutory Compensation limited each year by the
Maximum Compensation Limitation.

 

  (e)

“Key Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of the Employer or an Affiliated Employer having annual
Includible Compensation greater than $130,000 (as adjusted under Code
Section 416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent
owner of the Employer or an Affiliated Employer, or a 1-percent owner of

 

94



--------------------------------------------------------------------------------

 

the Employer or an Affiliated Employer having annual Includible Compensation of
more than $150,000. The determination of who is a Key Employee will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

 

  (f)

“Minimum Allocation” means the allocation described in the first sentence of
Section 13.03(a).

 

  (g)

“Permissive Aggregation Group” means the Required Aggregation Group of qualified
plans plus any other qualified plan or qualified plans of an Employer or an
Affiliated Employer that when considered as a group with the Required
Aggregation Group, would continue to satisfy the requirements of Code Sections
401(a)(4) and 410 (including simplified employee pension plans).

 

  (h)

“Present Value” means present value based only on the interest and mortality
rates specified in a Defined Benefit Plan.

 

  (i)

“Required Aggregation Group” means each qualified plan of an Employer or an
Affiliated Employer in which at least one key employee participates (regardless
of whether the plan has terminated), and any other qualified plan of the
Employer or an Affiliated Employer that enables such plan to meet the
requirements of Code Sections 401(a)(4) or 410(b).

 

  (j)

“Top-Heavy Plan” means the Plan for any Plan Year in which any of the following
conditions exists: (i) the Top-Heavy Ratio for the Plan exceeds 60% and the Plan
is not a part of any Required Aggregation Group or Permissive Aggregation Group
of qualified plans; (ii) the Plan is a part of a Required Aggregation Group but
not part of a Permissive Aggregation Group of qualified plans and the Top-Heavy
Ratio for the Required Aggregation Group exceeds 60%; or (iii) the Plan is a
part of a Required Aggregation Group and part of a Permissive Aggregation Group
of qualified plans and the Top-Heavy Ratio for the Permissive Aggregation Group
exceeds 60%.

 

95



--------------------------------------------------------------------------------

  (k)

“Top-Heavy Ratio” means a fraction, the numerator of which is the sum of the
Present Value of accrued benefits and the account balances (as required by Code
Section 416)) of all Key Employees with respect to such qualified plans as of
the Determination Date and the denominator of which is the sum of the Present
Value of the accrued benefits and the Account balances of all Employees with
respect to such qualified plans as of the Determination Date. The value of
account balances and the Present Value of accrued benefits will be determined as
of the most recent Top-Heavy Valuation Date that falls within or ends with the
12-month period ending on the Determination Date, except as provided in Code
Section 416 for the first and second Plan Years of a Defined Benefit Plan. The
account balances and accrued benefits of a Participant who is not a Key Employee
but who was a Key Employee in a prior year will be disregarded. The calculation
of the Top-Heavy Ratio, and the extent to which distributions, rollovers,
transfers, and contributions unpaid as of the Determination Date are taken into
account, will be made in accordance with Code Section 416. Employee
contributions described in Code Section 219(e)(2) will not be taken into account
for purposes of computing the Top-Heavy Ratio. When aggregating plans, the value
of account balances and accrued benefits will be calculated with reference to
the Determination Dates that fall within the same calendar year. The accrued
benefit of any Employee other than a Key Employee will be determined under the
method, if any, that uniformly applies for accrual purposes under all qualified
plans maintained by an Employer or an Affiliated Employer and included in a
Required Aggregation Group or a Permissive Aggregation Group or, if there is no
such method, as if the benefit accrued not more rapidly than the slowest accrual
rate permitted under the fractional accrual rate of Code Section 411(b)(1)(C).
In addition:

 

  (i)

The Present Values of accrued benefits and the amounts of account balances of an
Employee as of the Determination Date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the one-year period ending on the
Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which,

 

96



--------------------------------------------------------------------------------

 

had it not been terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than severance from employment, death or disability, this provision shall be
applied by substituting “five-year period” for “one-year period.”

 

  (ii)

The accrued benefits and accounts of any individual who has not performed
services for the Employer or an Affiliated Employer during the one-year period
ending on the Determination Date shall not be taken into account.

 

  (l)

“Top-Heavy Valuation Date” means the last day of each Plan Year.

 

13.03

Minimum Allocation

 

  (a)

For any Plan Year in which the Plan is a Top-Heavy Plan, each Participant who is
not a Key Employee will receive an allocation of Employer contributions of not
less than the lesser of 3% of his Includable Compensation for such Plan Year or
the percentage of Includable Compensation that equals the largest percentage of
participating Employer contributions (including Tax-Deferred Contributions) and
forfeitures allocated to a Key Employee. The Minimum Allocation is determined
without regard to any Social Security contribution. Tax-Deferred or Roth
Contributions made on behalf of Participants who are not Key Employees will not
be treated as Employer contributions for purposes of the Minimum Allocation.
Matching Contributions shall be taken into account for purposes of satisfying
the Minimum Allocation under the Plan or under such other plan that satisfies
the minimum contribution requirement of Code Section 416(c)(2) with respect to
such Participant. Matching Contributions that are used to satisfy the Minimum
Allocation shall continue to be treated as Matching Contributions for purposes
of the contribution percentage test under Section 14.03 and other requirements
of Code Section 401(m). The Minimum Allocation applies even though under other
Plan provisions the Participant would not otherwise be entitled to receive an
allocation, or would have received a lesser allocation for the Plan Year because
(i)

 

97



--------------------------------------------------------------------------------

 

the non-Key Employee fails to make mandatory contributions to the Plan, (ii) the
non-Key Employee’s Includable Compensation is less than a stated amount, or
(iii) the non-Key Employee fails to complete 1,000 Hours of Service in the Plan
Year.

 

  (b)

No Minimum Allocation will be provided pursuant to subsection (a) to a
Participant who is not employed by an Employer or an Affiliated Employer on the
last day of the Plan Year.

 

  (c)

If an Employer or an Affiliated Employer maintains one or more other Defined
Contribution Plans covering Employees who are Participants in this Plan, the
Minimum Allocation will be provided under this Plan, unless such other Defined
Contribution Plans make explicit reference to this Plan and provide that the
Minimum Allocation will not be provided under this Plan, in which case the
provisions of subsection (a) will not apply to any Participant covered under
such other Defined Contribution Plans. If an Employer or an Affiliated Employer
maintains one or more Defined Benefit Plans covering Employees who are
Participants in this Plan and such Defined Benefit Plans provide that Employees
who are Participants therein will accrue the minimum benefit applicable to
top-heavy Defined Benefit Plans notwithstanding their participation in this
Plan, then the provisions of subsection (a) will not apply to any Participant
covered under such Defined Benefit Plans. If an Employer or an Affiliated
Employer maintains one or more Defined Benefit Plans covering Employees who are
Participants in this Plan, and the provisions of the preceding sentence do not
apply, then each Participant who is not a Key Employee and who is covered by
such Defined Benefit Plans will receive a Minimum Allocation determined by
applying the provisions of subsection (a) with the substitution of “5%” in each
place that “3%” occurs therein.

 

  (d)

The Participant’s Minimum Allocation shall be fully vested and nonforfeitable.

 

98



--------------------------------------------------------------------------------

ARTICLE 14

Limitations on Contributions and Allocations to Participants’ Accounts

 

14.01

Definitions Used in This Article

The following defined terms have the meanings set forth below:

 

  (a)

“Actual Deferral Percentage” means, with respect to a specified group of
Employees, the average of the ratios, calculated separately for each Employee in
that group, of (a) the amount of aggregate Tax-Deferred Contributions made
pursuant to Section 3.01 and Roth Contributions made pursuant to Section 3.08
for a Plan Year to (b) the Employee’s Statutory Compensation for that entire
Plan Year capped by the Maximum Compensation Limitation, provided that, on the
direction of the Committee, Statutory Compensation for a Plan Year shall be
counted only if received during the period an Employee is, or is eligible to
become, a Participant. The Actual Deferral Percentage for each group and the
ratio determined for each Employee in the group shall be calculated to the
nearest one one-hundredth of one (1) percent. For purposes of determining the
Actual Deferral Percentage for a Plan Year, Tax-Deferred or Roth Contributions
may be taken into account for a Plan Year only if they:

 

  (i)

relate to Compensation that either (A) would have been received by the Employee
in the Plan Year but for the deferral election or (B) are attributable to
services performed by the Employee in the Plan Year and would have been received
by the Employee within 2- 1/2 months after the close of the Plan Year but for
the deferral election (but only if such contributions are allocated to such Plan
Year instead of the Plan Year in which the Compensation would have been paid);

 

  (ii)

are allocated to the Employee as of a date within that Plan Year and the
allocation is not contingent on Plan participation or performance of service
after such date;

 

99



--------------------------------------------------------------------------------

  (iii)

are actually paid to the Trustee no later than twelve (12) months after the end
of the Plan Year;

 

  (iv)

are not catch-up contributions described in Section 3.07 for the Plan Year;

 

  (v)

are not returned to a Nonhighly Compensated Employee for the Plan Year pursuant
to Section 14.07(a);

 

  (vi)

are not taken into account for purposes of determining the Contribution
Percentage described in Section 14.01(b) for the Plan Year; and

 

  (vii)

are not additional elective contributions made pursuant to Section 2.04(e).

 

  (b)

“Contribution Percentage” means, with respect to a specified group of Employees,
the average of the ratios, calculated separately for each Employee in that
group, of (a) the sum of the Employee’s Matching Contribution for that Plan Year
to (b) his Statutory Compensation for that entire Plan Year capped by the
Maximum Compensation Limitation, provided that, on the direction of the
Committee, Statutory Compensation for a Plan Year shall be counted only if
received during the period an Employee is, or is eligible to become, a
Participant. The Contribution Percentage for each group and the ratio determined
for each Employee in the group shall be calculated to the nearest one
one-hundredth of one (1) percent. For purposes of determining the Contribution
Percentage for a Plan Year, Matching Contributions may be taken into account for
a Plan Year only if they:

 

  (i)

are allocated to the Employee as of a date within the Plan Year and on the basis
of the Employee’s Tax-Deferred or Roth Contributions for the Plan Year;

 

  (ii)

are actually paid to the Trustee no later than twelve (12) months after the end
of the Plan Year;

 

  (iii)

are not taken into account for purposes of determining the Actual Deferral
Percentage described in Section 14.01(a) for the Plan Year;

 

100



--------------------------------------------------------------------------------

  (iv)

are not forfeited under the provisions of Section 14.02 or 14.07 for the Plan
Year;

 

  (v)

are not made pursuant to Section 2.04(e); and

 

  (vi)

are not disproportionate matching contributions with respect to Nonhighly
Compensated Employees for the Plan Year, as described in Treas. Reg. §
1.401(m)-2(a)(5)(ii).

 

  (c)

“Earnings” means the amount of income to be returned with any excess deferrals,
excess contributions, or excess aggregate contributions under Section 14.02,
14.03, or 14.07. Earnings on excess deferrals and excess contributions shall be
determined by multiplying the income earned on the Tax-Deferred and Roth
Accounts for the Plan Year by a fraction, the numerator of which is the excess
deferrals or excess contributions, as the case may be, for the Plan Year and the
denominator of which is the sum of the Tax-Deferred Account and Roth Account
balances at the end of the Plan Year, disregarding any income or loss occurring
during the Plan Year. Earnings on excess aggregate contributions shall be
determined in a similar manner by substituting the Matching Account for the
Tax-Deferred and Roth Accounts, and the excess aggregate contributions for the
excess deferrals and excess contributions in the preceding sentence.

 

  (d)

“Nonhighly Compensated Employee” means for any Plan Year an Employee of the
Employer or an Affiliated Employer who is not a Highly Compensated Employee for
that Plan Year.

 

14.02

Actual Deferral Percentage Test

With respect to each Plan Year, the Actual Deferral Percentage for the Plan Year
for Highly Compensated Employees who are Participants or eligible to become
Participants for the Plan Year shall not exceed the Actual Deferral Percentage
for the Plan Year for all Nonhighly Compensated Employees who are Participants
or eligible to become Participants for the Plan Year multiplied by 1.25. If the
Actual Deferral Percentage for

 

101



--------------------------------------------------------------------------------

such Highly Compensated Employees does not meet the foregoing test, the Actual
Deferral Percentage for such Highly Compensated Employees for the Plan Year may
not exceed the Actual Deferral Percentage for the Plan Year for all Nonhighly
Compensated Employees who are Participants or eligible to become Participants
for the Plan Year by more than two (2) percentage points, and such Actual
Deferral Percentage for such Highly Compensated Employees for the Plan Year may
not be more than two (2) times the Actual Deferral Percentage for the Plan Year
for all Nonhighly Compensated Employees who are Participants or eligible to
become Participants for the Plan Year.

The actual deferral percentage test for a Plan Year shall be applied to the Plan
as a whole, including the ESOP.

The Committee may implement rules limiting the Tax-Deferred or Roth
Contributions that may be made on behalf of some or all Highly Compensated
Employees so that this limitation is satisfied. If the Committee determines that
the limitation under this Section has been exceeded in any Plan Year, the
following provisions shall apply:

 

  (a)

The actual deferral ratio of the Highly Compensated Employee with the highest
actual deferral ratio shall be reduced to the extent necessary to meet the
actual deferral percentage test or to cause such ratio to equal the actual
deferral ratio of the Highly Compensated Employee with the next-highest ratio.
This process will be repeated until the actual deferral percentage test is
passed. Each ratio shall be rounded to the nearest one one-hundredth of
one (1) percent of the Participant’s Statutory Compensation capped by the
Maximum Compensation Limitation. The amount of Tax-Deferred and Roth
Contributions made by each Highly Compensated Employee in excess of the amount
permitted under his revised deferral ratio shall be added together. This total
dollar amount of excess contributions (“excess contributions”) shall then be
allocated to some or all Highly Compensated Employees in accordance with the
provisions of subsection (b) below.

 

  (b)

The aggregate Tax-Deferred and Roth Contributions of the Highly Compensated
Employee with the highest dollar amount of aggregate Tax-Deferred and Roth

 

102



--------------------------------------------------------------------------------

 

Contributions shall be reduced by the lesser of (i) the amount required to cause
that Employee’s aggregate Tax-Deferred and Roth Contributions to equal the
dollar amount of the aggregate Tax-Deferred and Roth Contributions of the Highly
Compensated Employee with the next-highest dollar amount of aggregate
Tax-Deferred and Roth Contributions or (ii) an amount equal to the total excess
contributions. Reductions will be made first from a Highly Compensated
Employee’s Tax-Deferred Account and, to the extent that the required reduction
is more than the Employee’s Tax-Deferred Account, from his Roth Account. This
procedure is repeated until all excess contributions are allocated. The amount
of excess contributions allocated to a Highly Compensated Employee, together
with earnings thereon, shall be distributed to him in accordance with the
provisions of subsection (c).

 

  (c)

The excess contributions, together with earnings thereon, allocated to a
Participant shall be paid to the Participant before the close of the Plan Year
following the Plan Year in which the excess contributions were made, and to the
extent practicable, within 2 1/2 months of the close of the Plan Year in which
the excess contributions were made. However, any excess contributions for any
Plan Year shall be reduced by any Tax-Deferred or Roth Contributions previously
returned to the Participant under Section 14.07 for that Plan Year. In the event
any Tax-Deferred or Roth Contributions returned under this Section were matched
by Matching Contributions, such corresponding Matching Contributions, with
earnings thereon, shall be forfeited and used to reduce Employer contributions.

 

  (d)

In the event any Matching Contributions subject to forfeiture under this Section
have been distributed to the Participant, the Employer shall make reasonable
efforts to recover the contributions from the Participant.

 

  (e)

The provisions of this Section 14.02 shall be interpreted and applied in
accordance with Section 401(k)(3) of the Code and the Treasury Regulations and
other guidance issued thereunder.

 

103



--------------------------------------------------------------------------------

14.03

Contribution Percentage Test

With respect to each Plan Year, the Contribution Percentage for the Plan Year
for Highly Compensated Employees who are Participants or eligible to become
Participants for the Plan Year shall not exceed the Contribution Percentage for
the Plan Year for all Nonhighly Compensated Employees who are Participants or
eligible to become Participants for the Plan Year multiplied by 1.25. If the
Contribution Percentage for such Plan Year for such Highly Compensated Employees
does not meet the foregoing test, the Contribution Percentage for such Highly
Compensated Employees for the Plan Year may not exceed the Contribution
Percentage for the Plan Year for all Nonhighly Compensated Employees who are
Participants or eligible to become Participants for the Plan Year by more than
two (2) percentage points, and the Contribution Percentage for such Highly
Compensated Employees for the Plan Year may not be more than two (2) times the
Contribution Percentage for the Plan Year for all Nonhighly Compensated
Employees who are Participants or eligible to become Participants for the Plan
Year.

The actual contribution percentage test for a Plan Year shall be applied to the
Plan as a whole, including the ESOP.

If the Committee determines that the limit under this Section 14.03 has been
exceeded in any Plan Year, the following provisions shall apply:

 

  (a)

The actual contribution ratio of the Highly Compensated Employee with the
highest actual contribution ratio shall be reduced to the extent necessary to
meet the test or to cause such ratio to equal the actual contribution ratio of
the Highly Compensated Employee with the next-highest actual contribution ratio.
This process will be repeated until the actual contribution percentage test is
passed. Each ratio shall be rounded to the nearest one one-hundredth of
one (1) percent of a Participant’s Statutory Compensation capped by the Maximum
Compensation Limitation. The amount of Matching Contributions made by or on
behalf of each Highly Compensated Employee in excess of the amount permitted
under his revised actual contribution ratio shall be added together. This total
dollar amount of excess contributions (“excess aggregate contributions”) shall
then be allocated to some or all Highly Compensated Employees in accordance with
the provisions of subsection (b) below.

 

104



--------------------------------------------------------------------------------

  (b)

The Matching Contributions of the Highly Compensated Employee with the highest
dollar amount of such contributions shall be reduced by the lesser of (i) the
amount required to cause that Employee’s Matching Contributions to equal the
dollar amount of such contributions of the Highly Compensated Employee with the
next-highest dollar amount of such contributions, or (ii) an amount equal to the
total excess aggregate contributions. This procedure is repeated until all
excess aggregate contributions are allocated. The amount of excess aggregate
contributions allocated to each Highly Compensated Employee, together with
earnings thereon, shall be distributed or forfeited in accordance with the
provisions of subsection (c) below.

 

  (c)

If excess aggregate contributions are allocated to a Highly Compensated Employee
under subsection (b) above, so much of the Matching Contributions, together with
earnings, as shall be necessary to equal the balance of the excess aggregate
contributions shall be forfeited and applied to reduce Employer contributions.

 

  (d)

Any repayment or forfeiture of excess aggregate contributions shall be made
before the close of the Plan Year following the Plan Year for which the excess
aggregate contributions were made and, to the extent practicable, any repayment
or forfeiture shall be made within 2 1/2 months of the close of the Plan Year in
which the excess aggregate contributions were made. In the event any Matching
Contributions subject to forfeiture have been distributed to the Participant,
the Employer shall make reasonable efforts to recover the contributions from the
Participant.

 

  (e)

The provisions of this Section 14.03 shall be interpreted and applied in
accordance with Section 401(m)(2) of the Code and the Treasury Regulations and
other guidance issued thereunder.

 

105



--------------------------------------------------------------------------------

14.04

Additional Discrimination Testing Provisions

 

  (a)

If any Highly Compensated Employee is a participant of another qualified plan of
the Employer or an Affiliated Employer, other than any qualified plan that is
not permitted to be aggregated with the Plan under Sections 401(k) and 401(m) of
the Code and Treasury Regulations issued thereunder (determined without regard
to the prohibition on aggregation of plans with different plan years or with
different testing methods), under which tax-deferred or Roth contributions or
matching contributions are made on behalf of the Highly Compensated Employee or
under which the Highly Compensated Employee makes after-tax contributions, the
Committee shall implement rules, which shall be uniformly applicable to all
employees similarly situated, to take into account all such contributions for
the Highly Compensated Employee under all such plans in applying the limitations
of Sections 14.02 and 14.03. If any other such qualified plan has a plan year
other than the Plan Year defined in Section 1.38, the contributions to be taken
into account shall be the contributions that would be taken into account for the
Plan Year if the plan under which the contributions were made had the same Plan
Year as the Plan.

 

  (b)

In the event that this Plan is aggregated with one or more other plans to
satisfy the requirements of Sections 401(a)(4) and 410(b) of the Code (other
than for purposes of the average benefit percentage test) or if one or more
other plans is aggregated with this Plan to satisfy the requirements of such
sections of the Code, then the provisions of Sections 14.02 and 14.03 shall be
applied by determining the Actual Deferral Percentage and Contribution
Percentage of employees as if all such plans were a single plan. If this Plan is
permissively aggregated with any other plan or plans for purposes of satisfying
the provisions of Section 401(k)(3) of the Code, the aggregated plans also must
satisfy the provisions of Sections 401(a)(4) and 410(b) of the Code as though
they were a single plan. Plans may be aggregated under this subsection (b) only
if they have the same plan year and only if they apply consistent testing
methods with respect to Code Sections 401(k) and 401(m).

 

106



--------------------------------------------------------------------------------

  (c)

The Employer may elect to use Tax-Deferred or Roth Contributions to pass the
tests described in Section 14.03, provided that the test described in
Section 14.02 is passed prior to such election and continues to be passed
following the Employer’s election to shift the application of those Tax-Deferred
or Roth Contributions from Section 14.02 to Section 14.03.

 

  (d)

The Employer may elect to use Special Contributions to pass the tests described
in Section 14.02 or 14.03 as set forth in Section 3.03(b).

 

  (e)

Notwithstanding any provision of the Plan to the contrary, if Employees included
in a unit of Employees covered by a collective bargaining agreement are
participating in the Plan and not more than two (2) percent of such Employees
are Highly Compensated Employees and professionals, then such Employees shall be
disregarded in applying the provisions of Sections 14.02 and 14.03. However, a
separate actual deferral percentage test must be performed for the group of
collective bargaining Employees on the basis that those Employees are included
in a separate cash-or-deferred arrangement.

 

  (f)

If the Employer elects to apply the provisions of Section 410(b)(4)(B) to
satisfy the requirements of Section 401(k)(3)(A)(i) of the Code, the Employer
may apply the provisions of Sections 14.02 and 14.03:

 

  (i)

by excluding from consideration all eligible Employees (other than Highly
Compensated Employees) for the applicable year who have not met the minimum age
and service requirements of Section 410(a)(1)(A) of the Code; or

 

  (ii)

by performing separate tests for the applicable year for all eligible Employees
who have met such minimum age and service requirements and for all eligible
Employees who have not met such minimum age and service requirements.

 

107



--------------------------------------------------------------------------------

14.05

Maximum Annual Additions

 

  (a)

Except as permitted under Section 2.04 or 3.07, the annual addition to a
Participant’s Accounts for any Plan Year, which shall be considered the
“limitation year” for purposes of Section 415 of the Code, when added to the
Participant’s annual addition for that Plan Year under any other qualified
defined contribution plan of the Employer or an Affiliated Employer, shall not
exceed an amount that is equal to the lesser of (i) one hundred (100) percent of
his aggregate remuneration (as defined below) for that Plan Year or (ii) $49,000
as of the Effective Date, adjusted thereafter pursuant to Section 415(d) of the
Code.

The compensation limit referred to in (i) in the previous sentence shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Code Sections 401(h) or 419A(f)(2)) that is otherwise
treated as an annual addition.

 

  (b)

For purposes of this Section, the “annual addition” to a Participant’s Accounts
under this Plan or any other qualified defined contribution plan (including a
deemed qualified defined contribution plan under a qualified defined benefit
plan) maintained by the Employer or an Affiliated Employer shall be the sum of:

 

  (i)

the total contributions, including Tax-Deferred Contributions and Roth
Contributions, made on the Participant’s behalf by the Employer and all
Affiliated Employers;

 

  (ii)

all Participant contributions, exclusive of any Rollover Contributions;

 

  (iii)

forfeitures, if applicable, that have been allocated to the Participant’s
Accounts under this Plan or his accounts under any other such qualified defined
contribution plan; and

 

  (iv)

solely for purposes of clause (ii) of subsection (a), above, amounts described
in Sections 415(1)(1) and 419A(d)(2) allocated to the Participant.

 

108



--------------------------------------------------------------------------------

For purposes of this subsection (b), any Tax-Deferred Contributions or Roth
Contributions distributed under Section 14.02 and any Matching Contributions
distributed or forfeited under the provisions of Section 14.02, 14.03, and 14.07
shall be included in the annual addition for the year allocated. However, any
loan repayments made under Article 7, any excess deferrals timely distributed
from the Plan under Section 14.07, and any restorative payments described in
Treas. Reg. § 1.415(c)-1(b)(2)(ii)(C) shall be excluded from the definition of
annual addition.

 

  (c)

For purposes of this Section, the term “remuneration” with respect to any
Participant means his Statutory Compensation not exceeding the Maximum
Compensation Limitation.

 

  (d)

If a Participant’s annual addition under the Plan for a limitation year or, if
the Participant is participating in another qualified defined contribution plan
of the Employer or an Affiliated Employer during a particular limitation year,
the Participant’s combined annual addition under the Plan and such other plan
for such limitation year, prior to the application of the limitation set forth
in subsection (a) above, would exceed that limitation, the Committee shall
adjust the Participant’s annual additions under the Plan and such other plan (as
applicable) by reducing contributions before they are allocated, in the
following order of priority:

 

  (i)

First, the Participant’s unmatched Tax-Deferred Contributions under Section 3.01
or similar contributions under the other plan shall be reduced to the extent
necessary.

 

  (ii)

Second, the Participant’s unmatched Roth Contributions under Section 3.08 or
similar contributions under the other plan shall be reduced to the extent
necessary.

 

  (iii)

Third, the Participant’s matched Tax-Deferred Contributions and corresponding
Matching Contributions under the Plan or similar contributions under the other
plan shall be reduced to the extent necessary.

 

109



--------------------------------------------------------------------------------

  (iv)

Fourth, the Participant’s matched Roth Contributions and corresponding Matching
Contributions under the Plan or similar contributions under the other plan shall
be reduced to the extent necessary.

 

14.06

Return of Contributions

 

  (a)

If all or part of the Employer’s deductions for contributions to the Plan are
disallowed by the Internal Revenue Service, the portion of the contributions to
which that disallowance applies shall be returned to the Employer without
interest but reduced by any investment loss attributable to those contributions,
provided that the portion is returned within one year after the disallowance of
the deduction. For this purpose, all contributions made by the Employer are
expressly declared to be conditioned on their deductibility under Section 404 of
the Code.

 

  (b)

The Employer may recover, without interest, the amount of its contributions to
the Plan made on account of a mistake of fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one (1) year
after the date of those contributions.

 

  (c)

In the event that Tax-Deferred or Roth Contributions are returned to the
Employer in accordance with the provisions of this Section, the elections to
reduce Compensation that were made by Participants on whose behalf those
contributions were made shall be void retroactive to the beginning of the period
for which those contributions were made. The Tax-Deferred or Roth Contributions
so returned shall be distributed in cash to those Participants for whom those
contributions were made, provided, however, that if the contributions are
returned under the provisions of subsection (a) above, the amount of
Tax-Deferred or Roth Contributions to be distributed to Participants shall be
adjusted to reflect any investment gains or losses attributable to those
contributions.

 

110



--------------------------------------------------------------------------------

14.07

Contributions in Excess of Section 402(g) Limit

 

  (a)

Except as permitted under Section 2.04 or 3.07, in no event shall the
Participant’s aggregate Tax-Deferred Contributions, Roth Contributions and
similar contributions made on his behalf by the Employer or an Affiliated
Employer to all plans, contracts, or arrangements subject to the provisions of
Code Section 401(a)(30) in any calendar year exceed the Section 402(g) Limit in
effect for such calendar year. If a Participant’s aggregate Tax-Deferred
Contributions and Roth Contributions in a calendar year reach that dollar limit,
his election of Tax-Deferred Contributions or Roth Contributions for the
remainder of the calendar year will be canceled. As of the first pay period of
the calendar year following such cancellation, the Participant’s election of
Tax-Deferred Contributions or Roth Contributions shall again become effective in
accordance with his previous election, unless the Participant elects otherwise.

In the event that the sum of the Tax-Deferred Contributions, Roth Contributions,
and similar contributions to any other qualified defined contribution plan
maintained by the Employer or an Affiliated Employer exceeds the dollar limit
set forth above for any calendar year, the Participant shall be deemed to have
elected a return of Tax-Deferred Contributions and Roth Contributions in excess
of such limit (“excess deferrals”) from this Plan. Tax-Deferred Contributions
will be returned first and, to the extent that the excess deferrals are more
than the Participant’s Tax-Deferred Contributions for the year, then Roth
Contributions equal to the remainder of the excess deferrals will be returned.
The excess deferrals, together with earnings, shall be returned to the
Participant no later than the April 15 following the end of the calendar year in
which the excess deferrals were made. The amount of excess deferrals to be
returned for any calendar year shall be reduced by any Tax-Deferred or Roth
Contributions previously returned to the Participant under Section 14.02 for
that calendar year. In the event any Tax-Deferred or Roth Contributions returned
under this paragraph were matched by Matching Contributions under Section 3.02,
those Matching Contributions, together with earnings, shall be forfeited and
used to reduce Employer

 

111



--------------------------------------------------------------------------------

contributions. In the event those Matching Contributions subject to forfeiture
have been distributed to the Participant, the Employer shall make reasonable
efforts to recover the contributions from the Participant.

 

  (b)

If a Participant makes tax-deferred or Roth contributions under another
qualified defined contribution plan maintained by an employer other than the
Employer or an Affiliated Employer for any calendar year and those contributions
when added to his Tax-Deferred Contributions or Roth Contributions exceed the
dollar limit under this Section 14.07 for that calendar year, the Participant
may allocate all or a portion of such excess deferrals to this Plan. In that
event, Tax-Deferred Contributions will be returned first and, to the extent that
the excess deferrals are more than the Participant’s Tax-Deferred Contributions
for the year, then Roth Contributions equal to the remainder of the excess
deferrals will be returned. Such excess deferrals, together with earnings, shall
be returned to the Participant no later than the April 15 following the end of
the calendar year in which such excess deferrals were made. However, the Plan
shall not be required to return excess deferrals unless the Participant notifies
the Committee, in writing, by March 1 of that following calendar year of the
amount of the excess deferrals allocated to this Plan. The amount of any such
excess deferrals to be returned for any calendar year shall be reduced by any
Tax-Deferred or Roth Contributions previously returned to the Participant under
Section 14.02 for that calendar year. In the event any Tax-Deferred or Roth
Contributions returned under this Section 14.07 were matched by Matching
Contributions under Section 3.02, those Matching Contributions, together with
earnings, shall be forfeited and used to reduce Employer contributions. In the
event those Matching Contributions subject to forfeiture have been distributed
to the Participant, the Employer shall make reasonable efforts to recover the
contributions from the Participant.

 

112



--------------------------------------------------------------------------------

ARTICLE 15

General Provisions

 

15.01

No Contract of Employment

The Plan shall not be deemed to constitute a contract between any Employer and
any person or to be considered an inducement for the employment of any person by
any Employer. Nothing contained in the Plan shall be deemed:

 

  (a)

to give any person the right to be retained in the service of an Employer; or

 

  (b)

to interfere with the right of any Employer to discharge any person at any time
without regard to the effect that such discharge shall have on his rights or
potential rights, if any, under the Plan.

 

  (c)

preclude any person from being or continuing to be an “at will” employee.

 

15.02

Severability

If any provision or any portion of any provision of this Plan shall be held
invalid or unenforceable, the remaining portions of such provision and the
remaining provisions of this Plan shall remain valid and enforceable, and the
invalid or unenforceable portions or provisions shall remain valid and
enforceable as to persons or circumstances unrelated to those as to which there
was a holding of invalidity or unenforceability.

 

15.03

Scrivener’s Errors

If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, as determined by the Committee, in it sole and exclusive
judgment, the provision may be considered ambiguous and shall be interpreted by
all Plan fiduciaries in a fashion consistent with its intent, as determined by
the Committee in its sole discretion. The Committee shall amend the Plan
retroactively to cure any such ambiguity. This provision may not be invoked by
any person to require the Plan to be interpreted in a manner that is
inconsistent with its interpretation by the Committee.

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Committee has caused this instrument to be executed by
its duly authorized representative effective as of January 1, 2010.

Dated: August 3, 2010

 

By:

 

/s/Barbara A. Kellams

 

Barbara A. Kellams

 

114



--------------------------------------------------------------------------------

APPENDIX A

TRANSFER OF ASSETS FROM THE JUMBO PICTURES, INC.

Certain assets of the Jumbo Pictures 401(k) Plan (the “Jumbo Plan”) representing
the accounts of employees of Jumbo Pictures, Inc. (“Jumbo”) who became employees
of the Employer subsequent to the acquisition of Jumbo Pictures, Inc. by the
Company were transferred to the Plan, effective on or about transfer date (the
“Jumbo Transfer Date”). The transfer of assets from the Jumbo Plan into the Plan
was effected in accordance with the following provisions:

A.l Transfer of Account Balances. The outstanding account balances of the Jumbo
employees under the Jumbo Plan were transferred to the Plan through a direct
transfer from the trust fund for the Jumbo Plan to the Trust Fund for the Plan
effected on the Jumbo Transfer Date.

A.2 Amount of Account Balance. The account balance credited to each Jumbo
employee under the Jumbo Plan immediately prior to the Jumbo Transfer Date was
credited to the Account (the “Jumbo Plan Account”) maintained for such
individual under the Plan immediately after the Jumbo Transfer Date.
Accordingly, the Jumbo Plan Account balance maintained under the Plan for each
individual who was a participant in the Jumbo Plan on the Jumbo Transfer Date
was, immediately after such date, credited with a dollar amount equal to that
individual’s account balance under the Jumbo Plan immediately prior to the Jumbo
Transfer Date.

A.3 Investment of Account Balance. The account balances transferred from the
Jumbo Plan to the Plan were invested in accordance with each Participant’s new
investment directive. In the absence of such directives, the transferred account
balances were invested in such Fund or Funds as the Committee deemed
appropriate, in its sole and absolute discretion.

A.4 Service Credit. Each Participant in the Plan shall, for eligibility and
vesting purposes under the Plan, be credited with all Service credited to such
Participant for vesting and contribution purposes under the Jumbo Plan
immediately prior to the Jumbo Transfer Date.

A.5 Protected Benefits. The terms and provisions of the Plan shall govern the
rights, benefits and entitlements of all Participants and any other individuals
who have an interest in any outstanding Account balance under the Plan. The
terms and provisions of the Jumbo Plan shall, as of the Jumbo Transfer Date, be
extinguished and cease to have any force or effect. However, any benefits
accrued under the Jumbo Plan prior to the Jumbo Transfer Date shall, to the
extent these benefits are protected benefits under Code Section 411(d)(6) (the
“Protected Benefits”), be preserved under the Plan and shall not in any way be
affected, reduced or eliminated as a result of the merger of the Jumbo Plan with
and into the Plan. Other than as set forth in the Plan, there are no Protected
Benefits for Participants who had account balances in the Jumbo Plan as of the
Jumbo Transfer Date.

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

TRANSFERS OF CERTAIN ASSETS TO OR FROM THE

GO. COM PLAN

A. Transfer of Assets to the Go. Com Plan

Certain assets of the Disney Salaried Savings and Investment Plan (the “Disney
Plan”) representing the accounts of eligible salaried employees of the Walt
Disney Company (“Disney”) who became employees of Go. Com. on or after March 31,
2000 were transferred from the Disney Plan, effective on or about April 1, 2000
to the Go. Com 401(k) Savings and Investment Plan (the “Go. Com Plan”). The
transfer of assets from the Disney Plan into the Go. Com Plan was effected in
accordance with the following provisions:

1. Transfer of Account Balances. The outstanding account balances of the
salaried Disney employees under the Disney Plan were transferred to the Go. Com
Plan through a direct transfer from the trust fund for the Disney Plan to the
Trust Fund for the Go. Com Plan effected on or about April 2000 (the Disney
Transfer Date).

2. Amount of Account Balance. The account balance credited to each eligible
Disney salaried employee under the Disney Plan immediately prior to the Transfer
Date was credited to the Account (the “Go. Com Plan Account”) maintained for
such individual under the Go. Com Plan immediately after the Transfer Date.

3. Protected Benefits. Other than as set forth in the Disney Plan, there are no
Protected Benefits for Participants who had account balances in the Disney Plan
as of the Transfer Date.

B. Transfer of Assets from the Go. ComPlan

Effective on July 27, 2005, the portion of the Go. Com Savings and Investment
Plan (the “Go. Com Plan”) attributable to the accounts of individuals who were
Participants of the Plan on such date was merged with and into the Plan.

l. Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Go. Com Plan before the merger, which shall equal the
Participant’s interest in the Go. Com Plan immediately before the merger, as
adjusted to reflect subsequent investment experience, distributions,
withdrawals, and other adjustments provided under the Plan. The portion of a
Participant’s Accounts attributable to the Go. Com Plan shall be nonforfeitable.

2. Investment of Account Balance. The funds transferred from the Go. Com Plan
were initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.

 

B-1



--------------------------------------------------------------------------------

3. Service Credit. Each Participant with an account balance under the Go. Com
Plan immediately before the merger shall, for eligibility purposes under the
Plan, be credited with all service credited to such Participant for eligibility
purposes under the Go. Com Plan as of July 27, 2005, to the extent not otherwise
credited pursuant to any other Plan provision.

4. Protected Benefits. A Participant or a Beneficiary of a Participant with an
account balance under the Go. Com Plan immediately before the merger shall be
entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Go. Com Plan, but only if the Participant
or Beneficiary complies with the provisions of the Plan that govern the election
of such withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights and optional forms of
benefit of the Go. Com Plan as they existed as of July 27, 2005 that are not
available under the Plan shall be preserved under this Plan with respect to
accounts transferred from the Go. Com Plan, but only to the extent required by
Code Section 411(d)(6). Other than as set forth in the Plan, there are no
benefit rights or optional forms that are required to be preserved for
Participants described in this Appendix.

 

2



--------------------------------------------------------------------------------

APPENDIX C

RECOGNITION OF SERVICE WITH ACQUISITIONS

OR PREDECESSOR EMPLOYERS

 

1.

On October 25, 2001, the Company acquired ABC Family, Inc. (formerly Fox Family,
Inc.). ABC Family, Inc. became a participating Employer on April 28, 2002.
Notwithstanding any contrary provision of the Plan, the Employment Commencement
Date for any Employee of ABC Family, Inc. assigned to a Disney business unit
shall be the first date as of which he would have been credited with an Hour of
Service for ABC Family, Inc. if ABC Family, Inc. had been an Employer or
Affiliated Employer on such date; provided, however, that no Employee of ABC
Family, Inc. shall become a Participant before April 28, 2002.

 

2.

On October 24, 2001, the Company acquired Baby Einstein Company. Baby Einstein
Company became a participating Employer on April 1, 2002. Notwithstanding any
contrary provision of the Plan, the Employment Commencement Date for any
Employee of Baby Einstein Company shall be the first date as of which he would
have been credited with an Hour of Service for Baby Einstein Company if Baby
Einstein Company had been an Employer or Affiliated Employer on such date;
provided, however, that no Employee of Baby Einstein Company shall become a
Participant before April 1, 2002.

 

3.

On May 11, 2005, the Company acquired the assets of Avalanche Software, LC.
Notwithstanding any contrary provision of the Plan, the Employment Commencement
Date for any Employee whose employment with an Employer immediately followed
employment with Avalanche Software, LC shall be the first date as of which he
would have been credited with an Hour of Service for Avalanche Software, LC if
Avalanche Software, LC had been an Employer or Affiliated Employer on such date;
provided, however, that no prior employee of Avalanche Software, LC shall become
a Participant before May 11, 2005.

 

C-1



--------------------------------------------------------------------------------

APPENDIX D

TRANSFER OF ASSETS FROM THE FOX PLAN

Effective on May 16, 2005, the portion of the Fox Family Worldwide, Inc. &
Subsidiaries 401(k) Profit Sharing Plan (the “Fox Plan”) attributable to the
accounts of individuals who were Participants of the Plan on such date was
merged with and into the Plan.

l. Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Fox Plan before the merger, which shall equal the Participant’s
interest in the Fox Plan immediately before the merger, as adjusted to reflect
subsequent investment experience, distributions, withdrawals, and other
adjustments provided under the Plan. The portion of a Participant’s Accounts
attributable to the Fox Plan shall be nonforfeitable.

2. Investment of Account Balance. The funds transferred from the Fox Plan were
initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.

3. Service Credit. Each Participant with an account balance under the Fox Plan
immediately before the merger shall, for eligibility purposes under the Plan, be
credited with all service credited to such Participant for eligibility purposes
under the Fox Plan as of May 16, 2005, to the extent not otherwise credited
pursuant to any other Plan provision.

4. Protected Benefits. A Participant or a Beneficiary of a Participant with an
account balance under the Fox Plan immediately before the merger shall be
entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Fox Plan, but only if the Participant or
Beneficiary complies with the provisions of the Plan that govern the election of
such withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights and optional forms of
benefit of the Fox Plan as they existed as of May 16, 2005, other than the
installment option described in Section 4.03(a)(ii) of the Fox Plan and the
annuity option described in Section 4.03(a)(iii) of the Fox Plan, that are not
available under the Plan shall be preserved under this Plan with respect to
accounts transferred from the Fox Plan, but only to the extent required by Code
Section 411(d)(6). Other than as set forth in the Plan, there are no benefit
rights or optional forms that are required to be preserved for Participants
described in this Appendix.

 

D-1



--------------------------------------------------------------------------------

APPENDIX E

TRANSFER OF ASSETS FROM THE MIRAMAX PLAN

Effective on December 1, 2006, the Miramax Films 401(k) Savings Plan (the
“Miramax Plan”) was merged with and into the Plan.

l. Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Miramax Plan before the merger, which shall equal the
Participant’s interest in the Miramax Plan immediately before the merger, as
adjusted to reflect subsequent investment experience, distributions,
withdrawals, and other adjustments provided under the Plan. The portion of a
Participant’s Accounts attributable to the Miramax Plan shall be nonforfeitable.

2. Investment of Account Balance. The funds transferred from the Miramax Plan
were initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.

3. Service Credit. Each Participant with an account balance under the Miramax
Plan immediately before the merger shall, for eligibility purposes under the
Plan, be credited with all service credited to such Participant for eligibility
purposes under the Miramax Plan as of December 1, 2006, to the extent not
otherwise credited pursuant to any other Plan provision.

4. Protected Benefits. A Participant or a Beneficiary of a Participant with an
account balance under the Miramax Plan immediately before the merger shall be
entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Miramax Plan, but only if the Participant
or Beneficiary complies with the provisions of the Plan that govern the election
of such withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights and optional forms of
benefit of the Miramax Plan as they existed as of December 1, 2006 that are not
available under the Plan shall be preserved under this Plan with respect to
accounts transferred from the Miramax Plan, but only to the extent required by
Code Section 411(d)(6). Other than as set forth in the Plan, there are no
benefit rights or optional forms that are required to be preserved for
Participants described in this Appendix.

 

E-1



--------------------------------------------------------------------------------

APPENDIX F

TRANSFER OF ASSETS FROM THE DREAM QUEST PLAN

Effective on December 1, 2006, the Dream Quest Images 401(k) Profit Sharing Plan
(the “Dream Quest Plan”) was merged with and into the Plan.

l. Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Dream Quest Plan before the merger, which shall equal the
Participant’s interest in the Dream Quest Plan immediately before the merger, as
adjusted to reflect subsequent investment experience, distributions,
withdrawals, and other adjustments provided under the Plan. The portion of a
Participant’s Accounts attributable to the Dream Quest Plan shall be
nonforfeitable.

2. Investment of Account Balance. The funds transferred from the Dream Quest
Plan were initially invested in such Investment Fund(s) as were set forth in the
fund mapping rules communicated to affected Participants before the transfer and
may be transferred to other Investment Funds in accordance with Section 6.01 of
the Plan.

3. Service Credit. Each Participant with an account balance under the Dream
Quest Plan immediately before the merger shall, for eligibility purposes under
the Plan, be credited with all service credited to such Participant for
eligibility purposes under the Dream Quest Plan as of December 1, 2006, to the
extent not otherwise credited pursuant to any other Plan provision.

4. Protected Benefits. A Participant or a Beneficiary of a Participant with an
account balance under the Dream Quest Plan immediately before the merger shall
be entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Dream Quest Plan, but only if the
Participant or Beneficiary complies with the provisions of the Plan that govern
the election of such withdrawal and distribution options and subject to any
restrictions on distributions or withdrawals that may be required by applicable
law due to the nature of the underlying contributions. Benefit rights and
optional forms of benefit of the Dream Quest Plan as they existed as of
December 1, 2006 that are not available under the Plan shall be preserved under
this Plan with respect to accounts transferred from the Dream Quest Plan, but
only to the extent required by Code Section 411(d)(6). Other than as set forth
in the Plan, there are no benefit rights or optional forms that are required to
be preserved for Participants described in this Appendix.

 

F-1



--------------------------------------------------------------------------------

APPENDIX G

TRANSFER OF ASSETS FROM THE MAMMOTH RECORDS PLAN

Effective on December 1, 2006, the Mammoth Records 401(k) Plan (the “Mammoth
Plan”) was merged with and into the Plan.

l. Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Mammoth Plan before the merger, which shall equal the
Participant’s interest in the Mammoth Plan immediately before the merger, as
adjusted to reflect subsequent investment experience, distributions,
withdrawals, and other adjustments provided under the Plan. The portion of a
Participant’s Accounts attributable to the Mammoth Plan shall be nonforfeitable.

2. Investment of Account Balance. The funds transferred from the Mammoth Plan
were initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.

3. Service Credit. Each Participant with an account balance under the Mammoth
Plan immediately before the merger shall, for eligibility purposes under the
Plan, be credited with all service credited to such Participant for eligibility
purposes under the Mammoth Plan as of December 1, 2006, to the extent not
otherwise credited pursuant to any other Plan provision.

4. Protected Benefits. A Participant or a Beneficiary of a Participant with an
account balance under the Mammoth Plan immediately before the merger shall be
entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Mammoth Plan, but only if the Participant
or Beneficiary complies with the provisions of the Plan that govern the election
of such withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights and optional forms of
benefit of the Mammoth Plan as they existed as of December 1, 2006 that are not
available under the Plan shall be preserved under this Plan with respect to
accounts transferred from the Mammoth Plan, but only to the extent required by
Code Section 411(d)(6). Other than as set forth in the Plan, there are no
benefit rights or optional forms that are required to be preserved for
Participants described in this Appendix.

 

G-1



--------------------------------------------------------------------------------

APPENDIX H

TRANSFER OF ASSETS FROM THE ABC, INC. SAVINGS & INVESTMENT PLAN

Effective on February 1, 2007 (the “Merger Date”), the ABC, Inc. Savings &
Investment Plan (the “ABC Plan”) was merged with and into the Plan.

1. Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the ABC Plan before the merger, which shall equal the Participant’s
interest in the ABC Plan immediately before the merger, as adjusted to reflect
subsequent investment experience, distributions, withdrawals, and other
adjustments provided under the Plan. The portion of a Participant’s Accounts
attributable to the ABC Plan shall be nonforfeitable, except as provided
otherwise under the terms of the ABC Plan for a Participant who was not an
Employee as of the Merger Date. For purposes of the Plan, amounts attributable
to rollover contributions, pre-tax contributions, matching contributions, and
after-tax contributions, if any, that are transferred from the ABC Plan for a
Participant shall be treated as subaccounts under the Rollover Account,
Tax-Deferred Account, Matching Account, and After-Tax Account, respectively,
maintained for the Participant under the Plan.

2. Investment of Account Balance. The funds transferred from the ABC Plan were
initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.

3. Service Credit. Each Participant with an account balance under the ABC Plan
immediately before the merger shall, for eligibility purposes under the Plan, be
credited with all service credited to such Participant for eligibility purposes
under the ABC Plan as of the Merger Date, to the extent not otherwise credited
pursuant to any Plan provision.

4. Loans. Loans made from the ABC Plan before the Merger Date shall continue to
be governed by Article X of the ABC Plan, which is incorporated herein by
reference. Loans made after the Merger Date shall be governed by Article 7 of
the Plan.

5. Benefit Rights and Optional Forms. A Participant or Beneficiary of a
Participant with an account balance under the ABC Plan immediately before the
merger shall be entitled to elect

 

H-1



--------------------------------------------------------------------------------

any withdrawal or distribution option offered under the generally applicable
provisions of the Plan with respect to the portion of his Accounts that is
attributable to the ABC Plan, but only if the Participant or Beneficiary
complies with the provisions of the Plan that govern the election of such
withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights, spousal consent
provisions (on loans, withdrawals, and/or distributions) and other requirements,
and optional forms of benefit with respect to any amounts previously transferred
to the ABC Plan from another plan that are described in Schedules of the ABC
Plan, are provided under the ABC Plan immediately before the Merger Date, and
are not provided for under the Plan shall be preserved under this Plan with
respect to amounts described in such Schedules that have been transferred to the
Plan from the ABC Plan. The Schedules of the ABC Plan referenced in the
preceding sentence include:

A. Schedule IX, relating to amounts transferred to the ABC Plan from the
Satellite Music Network, Inc. 401(k) Plan;

B. Schedule X, relating to amounts transferred to the ABC Plan from the
Institutional Investor, Inc. Employee Savings Plan;

C. Schedule XII, relating to amounts transferred to the ABC Plan from the
International Medical News Group Profit Sharing Plan;

D. Schedule XXI, relating to amounts transferred to the ABC Plan from the WTVG,
Inc. Employees Savings & Retirement Plan or the WJRT 401(k) Plan & Trust;

E. Schedule XXVI, relating to amounts transferred to the ABC Plan from the
Fairchild Publications, Inc. Publishing Pension Plan;

F. Schedule XXVII, relating to amounts transferred to the ABC Plan from the
Employee Profit Sharing Plan of ABC, Inc.;

G. Schedule XXIX, relating to amounts transferred to the ABC Plan from the Fox
Family Worldwide, Inc. & Subsidiaries 401(k) Profit Sharing Plan; and

H. Schedule XXX, relating to amounts transferred to the ABC Plan from the GO.com
Savings and Investment Plan.

 

H-2



--------------------------------------------------------------------------------

SCHEDULE OF EFFECTIVE DATES

Provisions of the Plan have been amended from time to time to comply with
changes in applicable law effective since the enactment of the Economic Growth
and Tax Relief Reconciliation Act of 2001. This Schedule of Effective Dates
contains the effective dates of such amendments.

 

REQUIRED AMENDMENT

  

EFFECTIVE DATE OF AMENDMENT

  

AFFECTED PLAN
SECTION(S)

EGTRRA § 613 and JCWAA § 411(k) changes to top-heavy rules under Code
Section 416

  

Plan Years beginning on or after January 1, 2002

   Article 13

EGTRRA § 611(c) increasing annual compensation limit under Code section
401(a)(17) to $200,000, as adjusted

  

Plan Years beginning on or after January 1, 2002

   Section 1.35

EGTRRA §§ 641, 642, 643, and 636(b) changing definitions of eligible retirement
plan and eligible rollover distribution for purposes of direct rollovers under
Code Section 401(a)(31)

  

Distributions on or after January 1, 2002

   Section 8.05

EGTRRA § 657(a) and Notice 2005-5 amending Code Section 401(a)(31) to require
automatic rollover of certain mandatory distributions over $1,000

  

Distributions on or after March 28, 2005

  

Sections 8.03(c) and

(g), 8.05(c)(i), and

11.01(b)

EGTRRA § 611(d) increasing annual dollar limit on elective deferrals under Code
Section 402(g)

  

Years beginning after December 31, 2001

   Sections 1.46 and 14.07

EGTRRA § 666 eliminating multiple use test under Code Section 401(m)(9)

  

Plan Years beginning after on or after January 1, 2002

   Article 14

EGTRRA §§ 611(b) and 632 increasing maximum annual additions under Code
Section 415(c) to $40,000, as adjusted

  

Limitation Years beginning on or after January 1, 2002

   Section 14.05(a)



--------------------------------------------------------------------------------

REQUIRED AMENDMENT

  

EFFECTIVE DATE OF AMENDMENT

  

AFFECTED PLAN
SECTION(S)

EGTRRA §636(a) directing the Secretary of the Treasury to revise regulations to
reduce the period contributions are suspended following a hardship withdrawal to
6 months

  

Distributions made after December 31, 2001

   Section 8.02(e)

PPA 2006 § 901(a)(1) adding Code Section 401(a)(35) requiring certain rights to
divest publicly traded securities

  

Plan Years beginning on or after January 1, 2007

   Section 6.01(h)

PPA 2006 § 902(e)(3) eliminating the gap period income rule for excess
contributions and excess aggregate contributions under Code Sections
401(k)(8)(A)(i) and 401(m)(6)(A)

  

Plan Years beginning on or after January 1, 2008

   Section 14.01(c)

PPA 2006 § 822(a) amending Code Section 402(c)(2)(A) to permit nontaxable
distributions to be rolled over directly to qualified defined benefit plans or
Code Section 403(b) plans if accounted for separately

  

Distributions on or after January 1, 2007

   Section 8.05

PPA 2006 § 824 adding Code Section 408A(e) permitting rollovers to Roth IRAs
from qualified plans

  

Distributions on or after January 1, 2008

   Section 8.05

PPA § 508 requiring that participants in plans with participant-directed
investments be provided with a benefit statement at least once per quarter

  

Plan Years beginning on or after January 1, 2007

   Section 4.05

HEART Act § 104(a) adding Code Section 401(a)(37) relating to benefits payable
upon a participant’s death while performing qualified military service

  

Deaths occurring on or after January 1, 2007

   Section 2.04(g)



--------------------------------------------------------------------------------

REQUIRED AMENDMENT

  

EFFECTIVE DATE OF AMENDMENT

  

AFFECTED PLAN
SECTION(S)

HEART Act § 105(b)(1) adding Code Section 414(u)(12) relating to the treatment
of participants receiving differential wages while performing military service

  

Plan Years beginning on or after January 1, 2009

   Sections 1.51 and 2.04(h)

WRERA § 108(f) requiring that plans provide for nonspouse beneficiary rollovers
under Code Section 402(c)(11)

  

Distributions on or after January 1, 2010

   Section 8.05

WRERA § 109(b)(3) eliminating the distribution of gap period earnings with
excess deferrals

  

Plan Years beginning on or after January 1, 2008 (Gap period earnings were
distributed with excess deferrals for the 2007 Plan Year pursuant to final
regulations under Code Section 402(g))

   Section 14.01(c)

WRERA § 201(a) adding Code Section 401(a)(9)(H) providing for the suspension of
the minimum distribution requirements for 2009

  

2009 distribution calendar year

   Section 8.08(l)

Final regulations under Code Section 401(a)(9)

  

Distributions for calendar years beginning on or after January 1, 2003

   Section 8.08

Final regulations under Code Sections 401(k) and 401(m)

  

Plan Years beginning on or after January 1, 2006

  

Sections 3.03(b),

8.02, and 14.01

through 14.04

Final regulations under Code Section 415

  

Limitation Years beginning on or after January 1, 2008

   Sections 1.51 and 14.05